Exhibit 10.18

Agreement

Flextech Broadband Limited

and

Virgin Media Investment Holdings Limited

and

Southbank Media Ltd

and

Scripps Networks Interactive, Inc.

relating to the sale and purchase of 50 per cent. of the issued ordinary share
capital of each of UK Channel Management Limited, UK Gold Holdings Limited, UKTV
New Ventures Limited and 7.3 per cent. of the issued ordinary share capital of
UK Programme Distribution Limited

12 August 2011

LOGO [g229090g81z29.jpg]

99 City Road

London EC1Y 1AX

Tel: +44 20 7972 9600

Fax: +44 20 7972 9602



--------------------------------------------------------------------------------

CONTENTS

 

1.

   INTERPRETATION      3   

2.

   AGREEMENT TO SELL AND PURCHASE      17   

3.

   CONDITIONS      18   

4.

   COMPLETION      20   

5.

   PURCHASE PRICE AND ADJUSTMENTS      23   

6.

   PRE-COMPLETION UNDERTAKINGS      25   

7.

   GUARANTEE AND INDEMNITY      29   

8.

   SELLER GUARANTEE AND INDEMNITY      32   

9.

   POST-COMPLETION UNDERTAKINGS      35   

10.

   SOLICITATION OF STAFF ETC      36   

11.

   WARRANTIES      38   

12.

   LIMITATIONS ON CLAIMS      41   

13.

   CONFIDENTIALITY AND ANNOUNCEMENTS      43   

14.

   FURTHER ASSURANCE      45   

15.

   ASSIGNMENT      45   

16.

   WHOLE AGREEMENT AND RESCISSION      46   

17.

   VARIATION AND WAIVER      46   

18.

   COSTS      47   

19.

   NOTICE      47   

20.

   CERTAIN US TAX MATTERS AND TAX COVENANT      49   

21.

   INTEREST ON LATE PAYMENT      49   

22.

   SEVERANCE      49   

23.

   TERMINATION AND SURVIVAL      49   

24.

   THIRD PARTY RIGHTS      50   

25.

   SUCCESSORS      50   

26.

   COUNTERPARTS      50   



--------------------------------------------------------------------------------

27.

   LANGUAGE      50   

28.

   GOVERNING LAW AND JURISDICTION      50   

SCHEDULE 1 COMPLETION

     54   

SCHEDULE 2 WARRANTIES

     55   

SCHEDULE 3 LIABILITY

     68   

SCHEDULE 4 TARGET GROUP COMPANIES

     74   

PART A - TARGET COMPANY PARTICULARS

     74   

PART B - TARGET COMPANY SUBSIDIARY PARTICULARS

     77   

PART C - UK PROGCO PARTICULARS

     82   

SCHEDULE 5 THE COMPLETION ACCOUNTS

     83   

PART A - AGREEMENT OF COMPLETION STATEMENT

     83   

PART B - APPOINTMENT OF EXPERT

     84   

PART C - BASIS OF PREPARATION

     85   

PART D - SPECIFIC ACCOUNTING POLICIES

     85   

PART E - PRO FORMA COMPLETION ACCOUNTS

     87   

SCHEDULE 6 VIRGIN MEDIA TRANSACTION EMPLOYEES

     88   

SCHEDULE 7 SHAREHOLDER FINANCING

     89   

PART A - LOAN STOCK

     89   

PART B - REVOLVING CREDIT FACILITY

     89   

SCHEDULE 8 APPORTIONMENT OF FINAL SHARE PURCHASE PRICE

     90   

SCHEDULE 9 COMMERCIAL AGREEMENTS

     91   

SCHEDULE 10 MATERIAL BUSINESS CONTRACTS

     92   

PART A - MATERIAL BUSINESS CONTRACTS

     92   

PART B - BUSINESS CONTRACTS

     93   

SCHEDULE 11 TAXATION

     100   

PART A - DEFINITIONS AND INTERPRETATION

     100   

PART B - TAX COVENANT

     103   

PART C - LIMITATIONS AND PROCEDURE

     105   

PART D - BUYER'S COVENANT

     112   



--------------------------------------------------------------------------------

AGREED FORM DOCUMENTS

Disclosure Letter

Disclosure Bundle

VDR Documents Index

PDR Documents Index

Supplemental Disclosure Index

Ofcom Notification

Deeds of Adherence

The written resignations (referred to in Clause 4.4(f))

RCF Deed of Novation

Loan Stock Transfers

Board Resolutions (UKTV)

Shareholder Resolutions (UKTV)

US Tax Forms: (Check the Box elections)

Management Accounts



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 12 August 2011

PARTIES

 

(1) FLEXTECH BROADBAND LIMITED, a private limited company incorporated and
registered in England and Wales with company number 4125315 whose registered
office is at Media House, Bartley Wood Business Park, Hook, Hampshire RG27 9UP
(the “Seller”); and

 

(2) VIRGIN MEDIA INVESTMENT HOLDINGS LIMITED, a private limited company
incorporated and registered in England and Wales with company number 3173552
whose registered office is at Media House, Bartley Wood Business Park, Hook,
Hampshire RG27 9UP (the “Seller Guarantor”); and

 

(3) SOUTHBANK MEDIA LTD, a private limited company incorporated and registered
in England and Wales with company number 7471020 whose registered office is at
91-93 Southwark Street, London SE1 0HX (the “Buyer”); and

 

(4) SCRIPPS NETWORKS INTERACTIVE, INC., a company incorporated and registered in
the State of Ohio whose registered office is at 312 Walnut Street, Cincinnati,
Ohio 45202, United States of America (the “Guarantor”),

each a “Party” and together the “Parties”.

RECITALS

 

(A) UK Channel Management Limited is a private limited company incorporated in
England and Wales with registered number 03322468 which has an authorised share
capital of £2,003 divided into 1,001 A ordinary shares of £1.00 each, 1,001 B
ordinary shares of £1.00 each and 1 deferred ordinary share of £1.00, of which
1,001 A ordinary shares of £1.00 each and 1,001 B ordinary shares of £1.00 each
are in issue and fully paid.

 

(B) UK Gold Holdings Limited is a private limited company incorporated in
England and Wales with registered number 03298738 which has an authorised share
capital of £33,753,000 divided into 500 A ordinary shares of £1.00 each, 500 B
ordinary shares of £1.00 each, 2,000 deferred ordinary shares of £1.00 each and
20,000,000 non-cumulative redeemable 0.25 per cent. preference shares of £1.00
each, of which 500 A ordinary shares of £1.00 each, 500 B ordinary shares of
£1.00 each, 2,000 deferred ordinary shares of £1.00 each and 20,000,000
non-cumulative redeemable 0.25 per cent. preference shares of £1.00 each are in
issue and fully paid.

 

(C) UKTV New Ventures Limited is a private limited company incorporated in
England and Wales with registered number 04266373 which has an authorised share
capital of £1,000 divided into 500 A ordinary shares of £1.00 each and 500 B
ordinary shares of £1.00 each, of which 500 ordinary shares of £1.00 each and
500 B ordinary shares of £1.00 each are in issue and fully paid.

 

(D)

UK Programme Distribution Limited is a private limited company incorporated in
England and Wales with registered number 03323782 which has an authorised share
capital of £1,025 divided into 950 ordinary shares of £1.00 each, 25 A ordinary
shares of £1.00 each, 25 B ordinary shares of £1.00 each and 25 D ordinary
shares

 

1



--------------------------------------------------------------------------------

  of £1.00 each of which 950 ordinary shares of £1.00 each, 25 A ordinary shares
of £1.00 each, 25 B ordinary shares of £1.00 each and 25 D ordinary shares of
£1.00 each are in issue and fully paid.

 

(E) The provisions of the UKTV Agreements relate to the Target Group Companies.

 

(F) The Seller has agreed to sell, and the Buyer has agreed to purchase:

 

  (i) 1,001 issued A ordinary shares of £1.00 each in UK Channel Management
Limited, representing 50 per cent. of the issued ordinary share capital of UK
Channel Management Limited and representing 100 per cent. of the issued ordinary
shares held by the Seller in UK Channel Management Limited;

 

  (ii) 500 issued A ordinary shares of £1.00 each in UK Gold Holdings Limited,
representing 50 per cent. of the issued ordinary share capital of UK Gold
Holdings Limited and representing 100 per cent. of the issued ordinary shares
held by the Seller in UK Gold Holdings Limited;

 

  (iii) 500 issued A ordinary shares of £1.00 each in UKTV New Ventures Limited,
representing 50 per cent. of the issued ordinary share capital of UKTV New
Ventures Limited and representing 100 per cent. of the issued ordinary shares
held by the Seller in UKTV New Ventures Limited;

 

  (iv) 1,000 issued deferred ordinary shares of £1.00 each in UK Gold Holdings
Limited, representing 50 per cent. of the issued deferred ordinary share capital
of UK Gold Holdings Limited and representing 100 per cent. of the issued
deferred ordinary shares held by the Seller in UK Gold Holdings Limited;

 

  (v) 25 issued A ordinary shares of £1.00 each, 25 B ordinary shares of £1.00
each and 25 D ordinary shares of £1.00 each in UK Programme Distribution
Limited, representing 7.3 per cent. of the issued ordinary share capital of UK
Programme Distribution Limited and representing 100 per cent. of the issued
shares held by the Seller in UK Programme Distribution Limited; and

 

  (vi) 20,000,000 non-cumulative redeemable 0.25 per cent. preference shares of
£1.00 each in UK Gold Holdings Limited, representing 100 per cent. of the issued
non-cumulative redeemable preference share capital of UK Gold Holdings Limited
and representing 100 per cent. of the issued non-cumulative redeemable
preferences shares held by the Seller in UK Gold Holdings Limited.

 

(G) BBC Worldwide Limited is the registered and beneficial owner of the
following shares not agreed to be sold by the Seller to the Buyer:

 

  (i) 1,001 issued B ordinary shares of £1.00 each in UK Channel Management
Limited, representing the remaining 50 per cent. of the issued ordinary share
capital of UK Channel Management Limited;

 

  (ii) 500 issued B ordinary shares of £1.00 each in UK Gold Holdings Limited,
representing the remaining 50 per cent. of the issued ordinary share capital of
UK Gold Holdings Limited;

 

2



--------------------------------------------------------------------------------

  (iii) 500 issued B ordinary shares of £1.00 each in UKTV New Ventures Limited,
representing the remaining 50 per cent. of the issued ordinary share capital of
UKTV New Ventures Limited;

 

  (iv) 1,000 issued deferred ordinary shares of £1.00 each in UK Gold Holdings
Limited, representing the remaining 50 per cent. of the issued deferred ordinary
share capital of UK Gold Holdings Limited; and

 

  (v) 950 issued ordinary shares of £1.00 each in UK Programme Distribution
Limited, representing the remaining 92.7 per cent. of the issued share capital
of UK Programme Distribution Limited.

 

(H) On or before the date hereof, BBC Worldwide Limited signed the Consent and
Waiver Letter.

 

(I) The Seller has agreed to transfer or novate (as applicable) (or procure the
transfer or novation) and the Buyer has agreed to accept the transfer or
novation (as applicable) of the Loan Stock and the Revolving Credit Facility on
and subject to the terms and conditions herein contained.

 

(J) The Guarantor, a parent undertaking of the Buyer, has agreed to guarantee
the due and punctual performance of all the Buyer’s obligations under this
Agreement and obligations in the RCF Deed of Novation and the Loan Stock
Transfers.

 

(K) Certain members of the Virgin Media Group, the Target Companies, The British
Broadcasting Corporation and BBC Worldwide have on the date of this Agreement
entered into the SHA/Guarantee Deed of Release and the Management and the
Marketing Termination Agreement.

 

(L) Certain members of the Virgin Media Group and the Target Companies and
certain members of the Buyer Group have, on or before the date of this
Agreement, entered into the Commercial Agreements.

AGREED TERMS

 

1. INTERPRETATION

 

1.1 The definitions and rules of interpretation in Clause 1 apply in this
Agreement.

“Actual Cash”: means with respect to each Target Group Company its cash in hand
and at bank as stated in that company’s books and records in each case as at the
Effective Time calculated and determined in accordance with Schedule 5.

“Actual Cash Amount”: means an amount equal to fifty percent (50 per cent.) of
the Actual Cash.

“Affiliate”: means, in relation to a body corporate, any subsidiary undertaking,
subsidiary or parent undertaking of such body corporate, and any subsidiary
undertaking or subsidiary of any such parent undertaking, for the time being.

“AFRA”: means the actual aggregate amount advanced to and outstanding from the
Target Companies (including interest accrued but unpaid and capitalised
interest)

 

3



--------------------------------------------------------------------------------

pursuant to the Shareholder Financing Agreements as at the Effective Time
calculated and determined in accordance with Schedule 5.

“Agreed Form”: means, in relation to a document, the form agreed by the Parties
and initialled by them or on their behalf for identification.

“Authority”: means any competent governmental, administrative, supervisory,
regulatory, judicial, determinative, disciplinary, enforcement or tax raising
body, authority, agency, board, department, court or tribunal of any
jurisdiction and whether supranational, national, federal, regional or local
(including, without limitation, the Irish Competition Authority, the Irish
Minister for Enterprise, Trade and Innovation, the US Securities and Exchange
Commission, the UK Listing Authority and the London Stock Exchange).

“BBC Employees”: means those individuals employed by BBC Worldwide or a member
of its Group whose services are provided to the Target Group Companies as at the
date of this Agreement.

“BBCW Dividend”: means the dividend of £12,216.223 per B ordinary share of £1.00
each in the capital of UK Gold Holdings amounting in total to an aggregate
dividend of £6,108,111.50 in respect of the B ordinary shares as declared by UK
Gold Holdings on 12 August 2011 and payable to BBC Worldwide.

“BBC Worldwide”: means BBC Worldwide Limited, a private limited company
incorporated and registered in England and Wales under company number 1420028,
whose registered office is at Media Centre, 201 Wood Lane, London W12 7TQ.

“Board Resolutions”: means the board resolutions of each of the Target Group
Companies and UK Progco, each in the Agreed Form;

“BSkyB Carriage Agreement”: has the meaning given to such term in Part A of
Schedule 10.

“Business Contracts”: means those contracts listed in Part B of Schedule 10, as
the same may have been or be amended or varied from time to time, and “Business
Contract” means any one of them.

“Business Day”: means a day (other than a Saturday, Sunday or public holiday)
when banks in London are open for business.

“Business Intellectual Property”: means all Intellectual Property Rights used,
or required to be used, by a Target Company in, or in connection with, its
business which are of material significance to a Target Company in carrying on
its business activities as carried on at the date hereof.

“Buyer” has the meaning given to such term in the preamble to this Agreement.

“Buyer Group”: means the Buyer, all Affiliates of the Buyer from time to time
and, from the Completion Date, the Target Group Companies and UK Progco.

“Buyer’s Accountants” means PricewaterhouseCoopers of 7 More London Riverside,
London SE1 2RT.

 

4



--------------------------------------------------------------------------------

“Buyer’s Warranties”: has the meaning given to such term in Clause 11.3.

“Channel 4 Adsales Agreement” has the meaning given to such term in Part A of
Schedule 10.

“Claim”: means a claim under the Warranties, the RCF Deed of Novation and/or the
Loan Stock Transfers.

“Commercial Agreements”: means each of those agreements listed at Schedule 9.

“Companies Acts”: means the Companies Act 1985 and the Companies Act 2006.

“Competition Conditions”: has the meaning given to such term in Clause 3.1(b).

“Completion”: means the completion of the sale and purchase of the Target Shares
and the UK Progco Shares in accordance with this Agreement.

“Completion Date”: means (unless there has been a breach of Clause 3.1(c) and
the Buyer has validly notified the Seller of such breach pursuant to Clause
3.6), either:

 

  (a) the fifth Business Day after the day on which the Competition Conditions
are satisfied or waived, unless this would mean the Completion Date would occur
after 31 December 2011, in which case the Completion Date shall be the fifth
Business Day after the later of the day on which (i) the Competition Conditions
are satisfied and (ii) the Extension Condition is satisfied; or

 

  (b) any other date after such date agreed in writing by the Seller and the
Buyer.

“Completion Date Working Capital” means the aggregate amount of all the current
assets of the Target Group Companies less the aggregate amount of all current
liabilities of the Target Group Companies (but excluding contingent liabilities,
the Tax Deduction, the AFRA, Actual Cash, the Intercompany Amount and any
positive or negative balances relating to the declaration and/or payment of the
UKTV Dividend and/or the BBCW Dividend) as at the Effective Time, as calculated
from Final Working Capital Statement to be prepared and calculated and
determined as provided in Schedule 5.

“Completion Date Working Capital Adjustment” means an amount equal to the
Completion Date Working Capital minus the Reference Date Working Capital, which
may for the avoidance of doubt be a positive or negative number.

“Completion Accounts” means the accounts to be prepared pursuant to Clause 5 and
Schedule 5;

“Conditions”: has the meaning given to such term in Clause 3.1.

“Confidential Information”: means all and any information not in the public
domain and which relates to the business of the relevant person (including
information relating to products, services, price lists, contractual
arrangements, know how and trade secrets) whether such information is oral or in
written, electronic or other form.

“Consent and Waiver Letter”: means the consent and waiver letter in favour of
the Seller dated on or before the date hereof under which BBC Worldwide waived

 

5



--------------------------------------------------------------------------------

certain pre-emption and other related rights in respect of the transfer of the
Target Shares and the UK Progco Shares and agreed to certain other matters
relating to or connected with the UKTV Agreements and the transfer of the Loan
Stock and the novation of the Revolving Credit Facility.

“Core Warranties”: has the meaning given to such term in Clause 11.1(a).

“CTB Election Letter”: means the letter between the Seller, the Buyer, BBC
Worldwide, each of the Target Companies and UKTV Interactive Limited dated on or
before the date hereof and under which the parties thereto (inter alia) have
authorised the Seller to date and file the US Tax Forms on the terms agreed
therein.

“Data Room”: means:

 

  (a)

the physical data room established at the 10th Floor, Met Building, 22 Percy
Street, London W1T 2BU for the secure review of competitive/restricted
information relating to the UKTV Business (the “Physical Data Room”); and

 

  (b) the virtual data site with the Project Name “Unicorn” hosted by Merrill
Corporation (the “Virtual Data Room”).

“Data Room Documents”: means the documentation and information which has, prior
to the date of this Agreement, been made available by or on behalf of the Seller
for inspection and review by the Buyer and its agents and advisers in (a) the
Physical Data Room, which is listed in an index (the “PDR Documents Index”) in
the Agreed Form, (b) the Virtual Data Room, which is listed in an index (the
“VDR Documents Index”) in the Agreed Form and (c) a hard copy bundle of
documents made available to the Buyer on or prior to the date hereof, which are
listed in an index (the “Supplemental Disclosure Index”) in the Agreed Form.

“Deeds of Adherence”: means the deeds of adherence to each of the UKTV
Shareholders’ Agreements executed on the date hereof (effective upon Completion)
by each of the Buyer and BBC Worldwide and by the Target Companies and UK Progco
as applicable, in the Agreed Form.

“Disclosed”: means fairly disclosed in writing by the Seller to the Buyer or
deemed to have been disclosed in the Disclosure Letter, the Commercial
Agreements, the Consent and Waiver Letter, the SHA/Guarantee Deed of Release,
the Management and Marketing Termination Agreement, the RCF Deed of Novation,
the Loan Stock Transfers or in this Agreement (including all Disclosed Matters),
in sufficient detail to enable a reasonable person to identify the nature and
effect of the matter so disclosed.

“Disclosed Matters”: means any fact, matter, event or circumstance which is
disclosed in writing by the Seller to the Buyer in this Agreement, the
Commercial Agreements, the Consent and Waiver Letter, the SHA/Guarantee Deed of
Release, the Management and Marketing Termination Agreement, the RCF Deed of
Novation, the Loan Stock Transfers, the Disclosure Letter (or which is deemed to
be disclosed by virtue of, or by, in, or under the Disclosure Letter) and any
other fact, matter, event or circumstance which is Disclosed in the Data Room
Documents or the Disclosure Bundle.

 

6



--------------------------------------------------------------------------------

“Disclosure Letter”: means the letter in the Agreed Form delivered to the Buyer
by the Seller immediately prior to the signing of this Agreement with the same
date as this Agreement together with the bundle of documents, attached, or
deemed to be, attached to it (the “Disclosure Bundle”).

“Dividend Letter”: means the letter entered into on or before the date hereof
between the Seller, the Buyer, BBC Worldwide, the Target Companies, UK Progco
and UK Gold Services Limited relating to the declaration and payment of the BBCW
Dividend and the UKTV Dividend.

“Effective Time” means 12.01 a.m. on the Completion Date.

“Encumbrance”: means any mortgage, charge (fixed or floating), pledge, lien,
right of set-off or other similar Third Party right or interest (legal or
equitable) including any assignment by way of security, howsoever created or
arising, but in each case which is not a Permitted Encumbrance.

“Enterprise Value”: means £585,000,000 (FIVE HUNDRED AND EIGHTY-FIVE MILLION
POUNDS STERLING).

“Estimated Financing Amount”: means £79,871,479 (SEVENTY NINE MILLION, EIGHT
HUNDRED AND SEVENTY ONE THOUSAND FOUR HUNDRED AND SEVENTY NINE POUNDS STERLING).

“Estimated Tax Deduction”: means £7,931,550 (SEVEN MILLION NINE HUNDRED AND
THIRTY ONE THOUSAND FIVE HUNDRED AND FIFTY POUNDS STERLING).

“Extension”: has the meaning given to such term in Clause 3.4(a).

“Extension Condition”: has the meaning given to such term in Clause 3.4(a).

“Final Share Purchase Price”: has the meaning given to such term in Clause
5.1(a).

“Group”: means, in relation to an undertaking, all Affiliates of that
undertaking.

“Guarantor”: has the meaning given to such term in the preamble to this
Agreement.

“Guaranteed Obligations”: has the meaning given to such term in Clause 7.1.

“Guaranteed Person”: has the meaning given to such term in Clause 7.1.

“Hammersmith Lease”: means a lease of premises at Eighth Floor, Bechtel House,
245 Hammersmith Road, London W6 made between (i) Bechtel Limited and (ii) UK
Channel Management Limited dated 27 January 2011.

“Indebtedness”: means all borrowings and indebtedness (including but not limited
to indebtedness under derivatives, lease purchase and/or hire purchase
arrangements) together with any interest accrued on such amounts, owed to any
banking or financial institution or Third Party.

“Initial Share Purchase Price”: means £238,598,485.50 (TWO HUNDRED AND THIRTY
EIGHT MILLION FIVE HUNDRED AND NINETY EIGHT THOUSAND

 

7



--------------------------------------------------------------------------------

FOUR HUNDRED AND EIGHTY FIVE POUNDS 50 PENCE STERLING) being fifty per cent.
(50%) of the sum of (a) the Enterprise Value minus (b) the Preference Purchase
Price minus (c) the Estimated Financing Amount minus (d) the Estimated Tax
Deduction.

“Intellectual Property Rights”: means registered designs, copyrights, design
rights, rights affording equivalent protection to copyright and design rights,
trade marks, service marks, logos, domain names, business names, trade names and
all registrations or applications to register any of the aforesaid items, and
rights in the nature of any of the aforesaid items in any country or
jurisdiction.

“Intercompany Amount”: means the aggregate balance (if any) due from/to the
Target Group Companies on the intercompany trading account, being the account
operated by the Seller and used to receive and pay money on behalf of the Target
Group Companies from and to Third Parties, members of the Virgin Media Group and
(if applicable) members of the Buyer Group (and reflected in the line items
“Intercompany Receivables – VM” and “Intercompany Payables – VM” in the
Management Accounts), as at the Effective Time calculated and determined in
accordance with Schedule 5. To the extent such balance comprises a net asset in
the books of the Target Group Companies then it shall constitute a positive
number and to the extent such balance constitutes a net liability it shall
constitute a negative number.

“Interest Rate”: means interest at a rate of 6.5 per cent. per annum.

“Irish Competition Act”: has the meaning given to such term in Clause 3.1(a)(i).

“Irish Condition”: has the meaning given to such term in Clause 3.1(a).

“JCRA”: has the meaning given to such term in Clause 3.1(b).

“Jersey Condition”: has the meaning given to such term in Clause 3.1(b).

“Knowledge Warranties”: has the meaning given to such term in Clause 11.1(b).

“Liabilities”: means all liabilities, duties, payables, costs and obligations of
every description, whether deriving from contract, tort, common law, statute or
otherwise, whether present or future, actual or contingent, ascertained or
unascertained or disputed and whether owed or incurred severally or jointly, but
excluding any Indebtedness, and “Liability” shall be construed accordingly.

“Loan Stock”: means the loan stock held by the Seller and certain of its
Affiliates which was issued pursuant to and in accordance with the Loan Stock
Instruments and brief details of which are set out in Part A of Schedule 7.

“Loan Stock Instruments”: means (a) the JV1 Loan Stock Instrument, (b) the JV3
Loan Stock Instrument and (c) the RULS, and references to “Loan Stock
Instrument” means any of them.

“Loan Stock Transfers”: means the transfers of the Loan Stock by the Seller and
certain of its Affiliates to the Buyer, in the Agreed Form.

“Long Stop Date”: has the meaning given to such term in Clause 3.2(a).

 

8



--------------------------------------------------------------------------------

“Management Accounts”: means the unaudited management accounts of the Target
Group Companies as at 30 June 2011 in the Agreed Form.

“Management and Marketing Termination Agreement”: means a deed of termination
terminating the UKTV Management Agreements and the UKTV Marketing Agreements.

“Material Adverse Event”: means:

 

  (a) the valid termination of the head programme licence agreements dated
25 April 1997 and 15 July 2004 between BBC Worldwide and UK Progco (the “Head
PLAs”) by BBC Worldwide, (excluding a valid termination of the Head PLAs
resulting from an act or omission of, or the breach thereof by, a Target Group
Company) provided the Buyer has (to the extent it is reasonably able to do so)
co-operated with the Seller and the Target Group Companies and used its
reasonable efforts to avoid or prevent the termination and/or to facilitate the
replacement of the same, provided any such replacement is on terms no less
favourable to UK Progco or the relevant Target Company (in each case to the
extent that the Buyer is reasonably able as the prospective purchaser of the
Target Shares and the UK Progco Shares);

 

  (b) a material change in the constitution and method of financing of the
British Broadcasting Corporation so that it no longer relies on a licence fee or
other public source income to a significant extent; or

 

  (c) there being a breach of the BSkyB Carriage Agreement by a Target Group
Company pursuant to which British Sky Broadcasting Limited (“BSkyB”) gives
notice which validly and effectively terminates the BSkyB Carriage Agreement in
circumstances where BSkyB is entitled to terminate the same; or

 

  (d) there being a breach of the Channel 4 Adsales Agreement by a Target Group
Company pursuant to which Channel 4 Television Corporation (“C4”) gives notice
which validly and effectively terminates the Channel 4 Adsales Agreement in
circumstances where C4 is entitled to terminate the same.

“Material Business Contracts”: means those contracts listed in Part A of
Schedule 10, as the same may have been or be amended or varied from time to
time, and “Material Business Contract” means any one of them.

“Material Group Effect”: means any change, effect, event, occurrence, state of
facts or development that individually or in the aggregate has had a material
adverse effect on the business or financial condition in each case of the Target
Group Companies taken as a whole.

“Ofcom Notification”: means the notification by the Seller to Ofcom, in the
Agreed Form, of the potential change of control of each Target Company which
will arise as a consequence of completion of the transactions contemplated by
this Agreement.

“Permitted Claims”: has the meaning given to such term in Clause 6.11(c).

“Permitted Encumbrance”: means (i) any lien arising by operation of law or in
the ordinary course of the UKTV Business; (ii) any Security arising under any
retention of title, hire purchase or conditional sale arrangement or
arrangements having a

 

9



--------------------------------------------------------------------------------

similar effect in respect of goods supplied the Target Group Companies in the
ordinary course of the UKTV Business or by virtue of the supplier’s standard or
usual terms and, in respect of the warranty at paragraph 10.2 of Schedule 2
only, in addition means (iii) any Third Party consents required for any matter,
including consents in relation to assignment or change of control; and.

“PLAs”: means (i) the programme licence agreement dated 25 April 1997 between UK
Progco and UK Channel Management; (ii) the programme licence agreement dated
25 April 1997 between UK Progco, UK Gold Holdings and UK Gold Broadcasting
Limited; and (iii) the programme licence agreement dated 15 July 2004 between UK
Progco and UKTV New Ventures in each case as amended before the date of this
Agreement, and references to “PLA” shall be construed accordingly.

“Preference Purchase Price”: means the sum of £20,000,000 (TWENTY MILLION POUNDS
STERLING).

“Reference Working Capital” means £68,000,000 (SIXTY EIGHT MILLION POUNDS
STERLING).

“Registration Period”: has the meaning given to such term in Clause 9.5.

“Revolving Credit Facility” means the £10,000,000 revolving credit facility
provided by the Seller to the Target Companies pursuant to an agreement dated
26 March 2010 and brief details of which are set out in Part B of Schedule 7.

“RCF Deed of Novation” means the deed of novation, in the Agreed Form, providing
for the transfer of the Revolving Credit Facility from the Seller to the Buyer
with effect from Completion.

“Security”: means a mortgage, charge (fixed or floating), pledge, lien or other
security interest securing any obligation of any person or any other agreement
having a similar effect.

“Seller”: has the meaning given to such term in the preamble to this Agreement.

“Seller Bank Account”: has the meaning given to such term in Clause 4.4(a).

“Seller’s Accountants”: means, if appointed, such firm of accountants as may be
notified by the Seller to the Buyer as being the Seller’s Accountants (it being
agreed that once a firm is so appointed the Seller may not appoint another
firm).

“Seller’s Solicitors”: means Fried, Frank, Harris, Shriver & Jacobson (London)
LLP, 99 City Road, London EC1Y 1AX.

“Senior Credit Facility”: means the senior facilities agreement entered into on
16 March 2010 (as from time to time amended, varied, novated or supplemented)
between (inter alia) VMI, Virgin Media Finance Plc, Virgin Media Investment
Holdings Limited, Deutsche Bank AG, London Branch, J.P. Morgan Plc, the Royal
Bank of Scotland plc and Goldman Sachs International.

“Senior Management Employees”: means those UKTV Employees earning a basic annual
salary in excess of £140,000.

 

10



--------------------------------------------------------------------------------

“Shareholder Financing Agreements”: means:

 

  (a) the loan stock instrument constituting £118,000,000 variable rate loan
stock (“JV1 Loan Stock”) executed by UK Channel Management on 24 April 1997,
brief details of which are set out in Part A of Schedule 7 (the “JV1 Loan Stock
Instrument”);

 

  (b) the letter agreement dated 17 August 2000 between, inter alia, BBC
Worldwide, Flextech Limited (formerly Flextech plc), Flextech Digital
Broadcasting and United Artists Investments Limited (the “August 2000 Letter
Agreement”) pursuant to which Flextech plc agreed to provide £21,000,000 of
funding to UKTV Interactive Limited (a subsidiary of UK Gold Holdings);

 

  (c) the loan stock instrument (the “RULS Instrument”) constituting £25,252,500
redeemable unsecured loan stock (the “RULS”) executed by UK Gold Television
Limited on 20 October 1992 (and subsequently novated to UK Gold on 2 December
1999), brief details of which are set out in Part A of Schedule 7;

 

  (d) the loan stock instrument constituting £50,000,000 unsecured variable rate
loan stock (the “JV3 Loan Stock”) executed by UKTV New Ventures on 15 July 2004,
brief details of which are set out in Part A of Schedule 7 (the “JV3 Loan Stock
Instrument”);

 

  (e) the Revolving Credit Facility, brief details of which are set out in Part
B of Schedule 7; and

 

  (f) any arrangements between UK Gold Services Limited (“UKGS”), the Seller and
the other parties to the Revolving Credit Facility whereby UKGS borrowed and the
Seller loaned sums to UKGS as if it were a Target Company and as if such
borrowings had been made pursuant to the Revolving Credit Facility and on the
terms and subject to the conditions of the Revolving Credit Facility and for the
purposes of calculating the AFRA any sum outstanding under such arrangements
shall be included as part of paragraph (e) above and not as a separate item,

and “Shareholder Financing Agreement” means any of them.

“Shareholder Financing”: means the amounts advanced and outstanding (including
interest accrued but unpaid and capitalised interest) pursuant to the
Shareholder Financing Agreements.

“Shareholder Resolutions”: means the shareholder resolutions, special majority
consents or unanimous shareholder decisions of each of the Target Group
Companies and UK Progco, each in the Agreed Form;

“SHA/Guarantee Deed of Release”: means a deed of release releasing certain
members of the Virgin Media Group from their obligations to BBC Worldwide and
the Target Group Companies in relation to the UKTV Business including guarantees
and other obligations under the UKTV Shareholders’ Agreements.

 

11



--------------------------------------------------------------------------------

“SPA Claim” means a claim pursuant to the terms of this Agreement which is not a
Claim or a Tax Covenant Claim.

“Substantiated Claim”: means a Claim in respect of which liability is admitted
by the Seller, or which has been adjudicated on by a court of competent
jurisdiction and in relation to which no right of appeal lies in respect of such
adjudication or the Parties are prevented by passage of time or otherwise from
making an appeal.

“Substantiated SPA Claim”: means an SPA Claim in respect of which liability is
admitted by the Seller, or which has been adjudicated on by a court of competent
jurisdiction and in relation to which no right of appeal lies in respect of such
adjudication or the Parties are prevented by passage of time or otherwise from
making an appeal.

“Target Companies”: means each of UK Channel Management, UK Gold and UKTV New
Ventures further details of which are set out in Part A of Schedule 4, and
“Target Company” means any one of them.

“Target Company Accounts”: means the audited financial statements for each
Target Company, including the consolidated financial statements of UK Gold, for
the accounting reference period ended on the Target Company Accounts Date,
comprising a balance sheet profit and loss account together with the notes
thereon and the directors’ and auditors’ reports and cash flow statement.

“Target Company Accounts Date”: means 31 December 2010.

“Target Company Claim”: has the meaning given to such term in Clause 6.11.

“Target Company Records”: means the books, accounts and records of each Target
Group Company required to be maintained by law.

“Target Company Subsidiary”: means each subsidiary undertaking of a Target
Company as at the date of this Agreement, further details of which subsidiary
undertakings are set out in Part B of Schedule 4.

“Target Group Companies”: means each Target Company and each Target Company
Subsidiary, and “Target Group Company” means any one of them.

“Target Ordinary Shares”: means (i) 1,001 issued A ordinary shares of £1.00 each
in the share capital of UK Channel Management; (ii) 500 issued A ordinary shares
of £1.00 each in the share capital of UK Gold (the “UKGH A Shares”); (iii) 500
issued A ordinary shares of £1.00 each in the share capital of UKTV New Ventures
and (iv) 1,000 issued deferred ordinary shares of £1.00 each in the share
capital of UK Gold.

“Target Policies”: has the meaning given in Clause 6.8.

“Target Preference Shares”: means 20,000,000 non-cumulative redeemable 0.25 per
cent. preference shares of £1.00 each in the share capital of UK Gold.

“Target Shares”: means the Target Ordinary Shares and the Target Preference
Shares.

“Taxation” or “Tax”: means all forms of taxation and statutory, governmental,
state, federal, provincial, local, government or municipal charges, duties,
imposts,

 

12



--------------------------------------------------------------------------------

contributions, levies, withholdings or liabilities wherever chargeable and
whether of the UK or any other jurisdiction; and any penalty, fine, surcharge,
interest, charges or costs relating thereto.

“Taxation Authority”: means any government, state or municipality or any local,
state, federal or other fiscal, revenue, customs or excise authority, or body
competent to impose, administer, levy, assess or collect Tax in the United
Kingdom or elsewhere.

“Taxes Act”: means the Income and Corporation Taxes Act 1988.

“Tax Claim”: has the meaning given in Schedule 11.

“Tax Covenant”: means any covenant set out in Part 2 of Schedule 11.

“Tax Covenant Claim”: means any claim by the Buyer under the Tax Covenant.

“Tax Deduction” means the amount of unpaid or accrued corporation tax of the
Target Group Companies as at the Effective Date calculated and determined in
accordance with Schedule 5.

“Tax Loss Surrender Agreements”: means (i) the tax loss surrender agreement in
respect of UK Channel Management dated 23 March 2004 between the Seller, BBC
Worldwide and UK Channel Management; (ii) the tax loss surrender agreement in
respect of UK Gold dated 12 October 2006 between the Seller, BBC Worldwide and
UK Gold; and (iii) the tax loss surrender agreement in respect of UKTV New
Ventures dated 23 March 2004 between the Seller, BBC Worldwide and UKTV New
Ventures and “Tax Loss Surrender Agreement” means any of them;

“Tax Warranties”: means the warranties set out in paragraphs 12 to 15
(inclusive) of Schedule 2.

“TCGA 1992”: means the Taxation of Chargeable Gains Act 1992.

“Third Party”: means a person who is not a party to this Agreement and is not a
member of the Virgin Media Group, or a member of the Buyer Group, but excludes
the Target Group Companies.

“Transaction”: means the sale and purchase of the Target Shares and the UK
Progco Shares, the transfer or novation of the Shareholder Financing Agreements
(as the case may be) on the terms herein provided for and the other transactions
contemplated by this Agreement or any part thereof.

“Transaction Documents”: means this Agreement, the Disclosure Letter, the
Transitional Services Agreement, the Commercial Agreements, the Loan Stock
Transfers, the RCF Deed of Novation and each of the documents referred to in
this Agreement as being in the Agreed Form and a “Transaction Document” means
any one of them.

“Transitional Services Agreement”: means the agreement signed on the date hereof
between (1) the Seller and (2) certain Target Group Companies pursuant to which
certain transitional services are to be provided by the Seller to certain Target
Group Companies from the Completion Date.

 

13



--------------------------------------------------------------------------------

“UK Channel Management”: means UK Channel Management Limited, a private limited
company incorporated and registered in England and Wales under company number
03322468 whose registered office is at 245 Hammersmith Road, London W6 8TP,
further details of which are set out in Part A of Schedule 4.

“UK Gold” or “UK Gold Holdings”: means UK Gold Holdings Limited, a private
limited company incorporated and registered in England and Wales under company
number 03298738 whose registered office is at 245 Hammersmith Road, London W6
8TP, further details of which are set out in Part A of Schedule 4.

“UK Progco” means UK Programme Distribution Limited, a private limited company
incorporated and registered in England and Wales under company number 03323782
whose registered office is at Media Centre, 201 Wood Lane, London W12 7TQ,
further details of which are set out in Part C of Schedule 4.

“UK Progco Records”: means the books, accounts, records and returns of UK
Progco.

“UK Progco Shares”: means (i) 25 issued A ordinary shares of £1.00 each (ii) 25
issued B ordinary shares of £1.00 each; and (iii) 25 issued D ordinary shares of
£1.00 each, in the share capital of UK Progco.

“UKTV Agreements”: means the UKTV Shareholders’ Agreements, the UKTV Marketing
Agreements, the UKTV Management Agreements and the Shareholder Financing
Agreements.

“UKTV Business”: means the business of developing, scheduling and broadcasting
television channels, websites and on-demand services (including via cable,
digital terrestrial television and satellite) including the commissioning,
acquiring and exploitation of audiovisual content in connection with those
channels and services carried on by the Target Group Companies in the United
Kingdom and Ireland, the Channel Islands and the Isle of Man at the date hereof.

“UKTV Dividend”: means the dividend of £12,216.223 per UKGH A Share, amounting
in total to an aggregate dividend of £6,108,111.50 in respect of the UKCM A
Shares as declared by UK Gold Holdings on 12 August 2011 and payable to the
Seller.

“UKTV Employees”: means the employees of a Target Group Company as at the date
of this Agreement.

“UKTV Management Agreements”: means (i) the management agreement in respect of
UK Channel Management dated 25 April 1997 (as amended by deed of variation dated
15 July 2004 and by a substitution deed dated 6 March 2006) between the Seller
(novated in favour of the Seller from Virgin Media Television Limited
(previously Flextech Television Limited) on 24 May 2010), Telewest
Communications Networks Limited, Virgin Media Investment Holdings Limited, VMIH
Sub Limited, Telewest UK Limited, Virgin Media Dover LLC and UK Channel
Management; (ii) the management agreement in respect of UK Gold Holdings dated
25 April 1997 (as amended by deed of variation dated 15 July 2004 and by a
substitution deed dated 6 March 2006) between the Seller (novated in favour of
the Seller from Virgin Media Television Limited (previously Flextech Television
Limited) on 24 May 2010), Telewest Communications Networks Limited, Virgin Media

 

14



--------------------------------------------------------------------------------

Investment Holdings Limited, VMIH Sub Limited, Telewest UK Limited, Virgin Media
Dover LLC and UK Gold Holdings; and (iii) the management agreement in respect of
UKTV New Ventures dated 15 July 2004 (as amended by a substitution deed dated
6 March 2006) between the Seller (novated in favour of the Seller from Virgin
Media Television Limited (previously Flextech Television Limited) on 24 May
2010), Telewest Communications Networks Limited, Virgin Media Investment
Holdings Limited, VMIH Sub Limited, Telewest UK Limited, Virgin Media Dover LLC
and UKTV New Ventures, in each case as amended by an amendment agreement dated
24 May 2010.

“UKTV Marketing Agreements”: means (i) the marketing agreement in respect of UK
Channel Management dated 25 April 1997 (as amended by deed of variation dated
15 July 2004 and a deed of novation and amendment dated 24 May 2010) between the
Seller (novated in favour of the Seller from Virgin Media Television Limited
(previously Flextech Television Limited) on 24 May 2010) and the British
Broadcasting Corporation; (ii) the marketing agreement in respect of UK Gold
Holdings dated 25 April 1997 (as amended by deed of variation dated 15 July 2004
and a deed of novation and amendment dated 24 May 2010) between the Seller
(novated in favour of the Seller from Virgin Media Television Limited
(previously Flextech Television Limited) on 24 May 2010) and the British
Broadcasting Corporation; and (iii) the marketing agreement in respect of UKTV
New Ventures dated 15 July 2004 (as amended by a deed of novation and amendment
dated 24 May 2010) between the Seller (novated in favour of the Seller from
Virgin Media Television Limited (previously Flextech Television Limited) on
24 May 2010), and the British Broadcasting Corporation.

“UKTV New Ventures”: means UKTV New Ventures Limited, a private limited company
incorporated and registered in England and Wales under company number 04266373
whose registered office is at 245 Hammersmith Road, London W6 8TP, further
details of which are set out in Part A of Schedule 4.

“UKTV Shareholders’ Agreements”: means (i) the shareholders’ agreement in
respect of UK Channel Management Limited dated 16 March 1997 (as amended and
varied before the date of this Agreement); (ii) the shareholders’ agreement in
respect of UK Gold Holdings dated 16 March 1997 (as amended and varied before
the date of this Agreement); (iii) the shareholders’ agreement in respect of
UKTV New Ventures dated 15 July 2004 (as amended and varied before the date of
this Agreement); and (iv) the shareholders’ agreement in respect of UK Progco
dated 25 April 1997 (as amended and varied before the date of this Agreement)
(the “UK Progco SHA”), and “UKTV Shareholders’ Agreement” means any one of them.

“US Tax Forms”: means (a) the US tax election made on Internal Revenue Services
Form 8832 to be treated as a “partnership” for United States federal income tax
purposes (a so called “check the box” election) in respect of UK Channel
Management; (b) the US tax election made on Internal Revenue Services Form 8832
to be treated as a “partnership” for United States federal income tax purposes
(a so called “check the box” election) in respect of UK Gold Holdings; (c) the
US tax election made on Internal Revenue Services Form 8832 to be treated as a
“partnership” for United States federal income tax purposes (a so called “check
the box” election) in respect of UKTV New Ventures, and (d) the US tax election
made on Internal Revenue Services Form 8832 to be treated as a “disregarded
entity” for

 

15



--------------------------------------------------------------------------------

United States federal income tax purposes (a so called “check the box” election)
in respect of UKTV Interactive Limited, in each case in the Agreed Form.

“US Tax Return”: means any return, declaration, report, or information return or
statement filed with any US Taxation Authority, including any schedule or
amendment thereto, and including any amendment thereof.

“VAT”: means value added tax chargeable under the VATA 1994 and any similar
replacement or additional tax.

“VATA 1994”: means the Value Added Tax Act 1994.

“Virgin Media Group”: means VMI and all Affiliates of VMI (other than the Target
Group Companies).

“Virgin Media Guarantee” means any guarantee, security, indemnity, bond, letter
of comfort or other similar obligation given or incurred by the Seller or any
other member of the Virgin Media Group relating to the debts, liabilities or
obligations (whether actual or contingent but excluding any debts, liabilities
or obligations in relation to Tax) of any Target Group Company or UK Progco;

“VM Carriage Agreement”: means the agreement signed on the date hereof between
(1) Virgin Media Limited and (2) UK Channel Management, UK Gold Services Limited
and UKTV New Ventures relating to the distribution of television channels
operated by the Target Group Companies from the Completion Date.

“VMI”: means Virgin Media Inc.

“Virgin Media Transaction Employee”: means a person who is employed by a member
of the Virgin Media Group and who has been directly involved in the preparation,
negotiation and finalisation of the Transaction as listed at Schedule 6 to this
Agreement.

“Warranties”: means the warranties set out in Schedule 2.

 

1.2 Clause, schedule and paragraph headings are for reference purposes only and
shall not affect the interpretation of this Agreement.

 

1.3 A reference to a Clause or a Schedule is a reference to a Clause of, or
Schedule to, this Agreement. A reference to a paragraph is a reference to a
paragraph of the relevant Schedule and a reference in this Agreement to a Party
shall include a reference to its successors, assigns and transferees.

 

1.4 A “person” includes a natural person, corporate or unincorporated body,
partnership or trust (whether or not having separate legal personality).

 

1.5 A “subsidiary undertaking” or “parent undertaking” is to be construed in
accordance with sections 1162 of the Companies Act 2006. A “subsidiary” is to be
construed in accordance with section 1159 of the Companies Act 2006. An
“undertaking” is to be construed in accordance with section 1161 of the
Companies Act 2006.

 

1.6 Words in the singular include the plural and in the plural include the
singular.

 

16



--------------------------------------------------------------------------------

1.7 A reference to one gender includes a reference to the other gender.

 

1.8 A reference to a particular statute, statutory provision or subordinate
legislation is a reference to it as it is in force at the date of this
Agreement, taking account of any amendment or re-enactment and includes any
statute, statutory provision or subordinate legislation which it amends or
re-enacts and subordinate legislation for the time being in force made under it;
provided that, as between the Parties, no such amendment or re-enactment shall
apply for the purposes of this Agreement to the extent that it would impose any
new or extended obligation, liability or restriction on any Party.

 

1.9 A reference to “writing” or “written” includes faxes but not e-mail.

 

1.10 Where the words “include(s)”, “including” or “in particular” are used in
this Agreement, they are deemed to have the words “without limitation” following
them.

 

1.11 Any obligation in Clause 6.1 of this Agreement on the Seller not to do
something during the period prior to Completion includes an obligation not to
agree or allow that thing to be done to the extent that the Seller is reasonably
able to prevent the same.

 

1.12 Where the context permits, “other” and “otherwise” are illustrative and
shall not limit the sense of the words preceding them.

 

1.13 References to times of the day are, unless the context requires otherwise,
to London time and references to a day are to a period of 24 hours running from
midnight on the previous day.

 

1.14 References to “indemnifying” a Party against or with respect to any
circumstance shall mean indemnifying that Party and each member of its Group and
keeping such person indemnified on an after-Tax basis (after taking into
account, in calculating the amount due in respect of such indemnity, the
treatment for the recipient’s Tax purposes of the receipt of a payment pursuant
to such indemnity, to the intent that the recipient shall not be placed in any
better or worse position than it would have been in had the liability giving
rise to the indemnity not arisen, from all actions, claims and proceedings from
time to time made against such persons and all losses, damages, liabilities,
costs, charges and expenses (including reasonable legal costs which are properly
incurred) suffered or incurred by such persons as a consequence of or in
connection with that circumstance and “Indemnify”, “indemnified” and
“indemnification” shall be construed accordingly.

 

2. AGREEMENT TO SELL AND PURCHASE

 

2.1 On the terms and subject to the conditions of this Agreement, on and with
effect from Completion:

 

  (a) the Seller shall sell to the Buyer, and the Buyer shall purchase, the
Target Shares and the UK Progco Shares with full title guarantee, free from
Encumbrances and with all rights attached thereto at Completion, other than the
right to receive the UKTV Dividend;

 

  (b)

the Seller shall transfer or procure the transfer to the Buyer of all its (or
its relevant Affiliates’) right to title and interest to, and the Buyer shall
assume all of the Seller’s (or its relevant Affiliates’) obligations and duties
in respect of,

 

17



--------------------------------------------------------------------------------

  the Loan Stock including the right to all arrears, unpaid accruals and
capitalised interest thereon; and

 

  (c) the Seller shall novate to the Buyer all of its right, title and interest
in or under the Revolving Credit Facility and the Buyer shall assume all of the
Seller’s obligations and duties under the Revolving Credit Facility.

 

2.2 The consideration due from the Buyer to the Seller shall be:

 

  (a) for the sale of the Target Ordinary Shares and the sale of the UK Progco
Shares, an amount equal to the Final Share Purchase Price;

 

  (b) for the sale of the Target Preference Shares, the Preference Purchase
Price; and

 

  (c) for the novation of the Revolving Credit Facility and the transfer of the
Loan Stock, an amount equal to the AFRA.

 

2.3 Forthwith on the signing hereof the Buyer shall deliver (or procure delivery
to the Seller of) the Deeds of Adherence duly executed by the Buyer, the Target
Companies, UK Progco and BBC Worldwide, as applicable.

 

2.4 Forthwith on the signing hereof the Seller shall deliver the Shareholder
Resolutions duly executed by the Seller to the Buyer.

 

3. CONDITIONS

 

3.1 Completion of this Agreement is subject to the following conditions (such
conditions together with the Extension Condition being herein referred to as the
“Conditions”) being satisfied or waived:

 

  (a) the receipt by the Buyer and the Seller of:

 

  (i) the approval of the Irish Competition Authority pursuant to section
21(2)(a) of the Irish Competition Act 2002 (as amended) (the “Irish Competition
Act 2002”) and the expiry of the subsequent waiting period pursuant to section
23(9)(a) of the Irish Competition Act 2002 without the Minister for Enterprise,
Trade and Innovation having directed the Irish Competition Authority to carry
out an investigation under section 22 of the Irish Competition Act 2002 (unless
the period specified in section 21(2) of the Irish Competition Act 2002 has
elapsed without the Irish Competition Authority having informed the Buyer and
the Seller of the determination it has made (if any) under section 21(2)(a) or
21(2)(b) of the Irish Competition Act 2002 in which case this condition is
satisfied); or

 

  (ii) unless the period of four months after the appropriate date (as defined
in the Irish Competition Act 2002) has elapsed without the Irish Competition
Authority having made a determination under section 22(3) of the Irish
Competition Act 2002 in which case this condition is satisfied, the approval of
the Irish Competition Authority pursuant to section 22(3)(a) or section 22(3)(c)
of the Irish Competition Act 2002; and

 

18



--------------------------------------------------------------------------------

  (A) the expiry of the subsequent waiting period pursuant to section 23(9)(b)
of the Irish Competition Act 2002 without the Minister for Enterprise, Trade and
Innovation having made an order under section 23(4) of the Irish Competition Act
2002; or

 

  (B) the issuance of an order by the Minister for Enterprise, Trade and
Innovation pursuant to section 23(4)(a) or section 23(4)(b) of the Irish
Competition Act 2002; or

 

  (C) the annulment by either House of the Irish Parliament under section 25(1)
of the Irish Competition Act 2002 (as amended) of an Order made under section
23(4) of the Irish Competition Act 2002 by the Minister for Enterprise, Trade
and Innovation,

(the “Irish Condition”);

 

  (b) the Jersey Competition Regulatory Authority (“JCRA”) issuing a decision in
writing to approve the Transaction pursuant to Article 22 of the Competition
(Jersey) Law 2005 (the “Jersey Competition Law” (the “Jersey Condition” and,
together with the Irish Condition, the “Competition Conditions”); and

 

  (c) no Material Adverse Event having occurred during the period between
signature of this Agreement and Completion in respect of which notice is given
as provided in Clause 3.6.

 

3.2 Without limiting the Parties’ obligations under Clause 6.3 the Seller and
the Buyer shall use all reasonable endeavours to procure that the Competition
Conditions are satisfied as soon as practicable and in any event no later than:

 

  (a) 5.00 p.m. (London time) on February 2012 (the “Long Stop Date”); or

 

  (b) such later time and date as may be agreed in writing by the Seller and the
Buyer.

 

3.3 The Conditions set out in Clause 3.1 may be waived, in whole or in part, by
the Buyer by written notice to the Seller delivered in accordance with Clause 19
but not otherwise, provided that such a waiver does not violate the Irish
Competition Act 2002, the Jersey Competition Law and any other relevant
legislation applicable at the time of the waiver.

 

3.4

 

  (a) If one or both of the Competition Conditions have not been satisfied or
waived on or before 5.00pm (London time) on 21 December 2011, then:

 

  (i)

the Buyer and the Seller each undertake to use all reasonable endeavours (in
co-operation with one another) to procure that an extension is obtained (as soon
as reasonable practicable) to the date on which the consents and waivers granted
by BBC Worldwide, as set out in the Consent and Waiver Letter, expire and that
such extension be up to and including 5.00pm (London time) on the fifteenth
(15th) Business Day following the Long Stop Date (“Extension”); and

 

19



--------------------------------------------------------------------------------

  (ii) completion of this Agreement shall be subject to the additional condition
(“Extension Condition”) that the Extension is obtained on terms reasonably
satisfactory to the Seller.

If the Extension Condition is required to be satisfied and is not satisfied by
obtaining the Extension on or before 5.00pm (London time) on the fifteenth
(15th) Business Day following the Long Stop Date this Agreement shall terminate
(without prejudice to any accrued rights any Part may have against any other
Party).

 

  (b) If one or both of the Competition Conditions have not been satisfied or
waived in accordance with Clause 3.3 on or before 5:00 pm (London time) on the
Long Stop Date any Party may terminate this Agreement (without prejudice to any
accrued rights any Party may have against any other Party) by giving not less
than five (5) Business Days’ written notice to the other Parties.

 

3.5 In the event that the Irish Competition Authority decides that it shall
carry out a full investigation pursuant to section 22(2) of the Irish
Competition Act 2002 or in the event the Irish Minister for Enterprise, Trade
and Innovation directs the Irish Competition Authority to carry out such an
investigation pursuant to section 23(2) of the same Act, at any time prior to
Completion resulting from the identity of the Buyer or a member of the Buyer
Group, the Seller may terminate this Agreement (without prejudice to any accrued
rights any Party may have against any other Party) by giving not less than five
(5) Business Days’ written notice to the other Parties provided that such notice
is given within twenty-one (21) days of the Seller becoming aware of the
relevant decision or direction.

 

3.6 If at any time on or before Completion there has been a Material Adverse
Event, then the Buyer may elect to terminate this Agreement by notice in writing
to the Seller given within seven (7) days of the Buyer becoming actually aware
of the Material Adverse Event, failing which notice the Buyer shall not be
entitled to terminate this Agreement and shall proceed to Completion.

 

4. COMPLETION

 

4.1 Completion shall take place at 10.00 a.m. on the Completion Date at the
offices of the Seller’s Solicitors or at any other time and/or place agreed in
writing by the Seller and the Buyer.

 

4.2 At Completion, the Buyer shall make, or procure the making, of the payments
to the Seller provided by this Clause 4.2 which, in the case of sums paid
pursuant to Clause 4.2(a) and 4.2(c) shall be on account of the consideration
payable by the Buyer to the Seller pursuant to this Agreement (and in the case
of Clause 4.2(b) shall be in full and final satisfaction of the relevant price)
and in the case of Clause 4.2(d) shall be on behalf of the Target Group
Companies pursuant to the terms of and in accordance with paragraph 4 of the
Dividend Letter.

 

  (a) In respect of the Target Ordinary Shares and the UK Progco Shares pay the
Initial Share Purchase Price to the Seller (namely £238,598,485.50);

 

  (b) In respect of the Target Preference Shares pay the Preference Purchase
Price (namely £20,000,000);

 

20



--------------------------------------------------------------------------------

  (c) In respect of the AFRA, pay the Estimated Financing Amount (namely
£79,871,479); and

 

  (d) the Buyer shall pay, or shall procure that the relevant Target Companies
pay, an amount equal to the UKTV Dividend in satisfaction of the UKTV Dividend
(namely £6,108,111.50);

in each case in accordance with Clause 4.4; and

 

  (e) deliver (or procure delivery) to the Seller the Loan Stock Transfers duly
executed by the Buyer (in favour of the relevant transferor);

 

  (f) deliver (or procure delivery) to the Seller the RCF Deed of Novation duly
executed by the Buyer; and

 

  (g) comply with its obligations set out in paragraph 2 of Schedule 1.

 

4.3 At Completion, the Seller shall:

 

  (a) deliver (or procure delivery) to the Buyer the transfers of the Target
Shares and the UK Progco Shares duly executed by the Seller in favour of the
Buyer;

 

  (b) deliver (or procure delivery) to the Buyer the share certificates for the
Target Shares and the UK Progco Shares in the name of the Seller or an indemnity
in usual common form for any lost certificates;

 

  (c) deliver (or procure delivery) to the Buyer the Loan Stock Transfers duly
executed by the transferor in favour of the Buyer;

 

  (d) deliver (or procure delivery) to the Buyer of the RCF Deed of Novation
duly executed by the Seller;

 

  (e) deliver (or procure delivery) to the Buyer of the written resignation,
executed as a deed and in the Agreed Form, of the following directors and
secretaries of each Target Group Company appointed by the Seller pursuant to the
UKTV Shareholders’ Agreements from their offices and employment with each of the
Target Group Companies (to the extent they hold such office or employment at
Completion):

 

  (i) Anthony Grace;

 

  (ii) Eamonn O’Hare;

 

  (iii) Scott Dresser; and

 

  (iv) Gillian James; and

 

  (f) comply with its obligations set out in paragraph 1 of Schedule 1.

 

21



--------------------------------------------------------------------------------

4.4 The Buyer shall (or shall procure) that:

 

  (a) In respect of payment of the amounts set out in Clauses 4.2(a) through to
4.2(d) (inclusive) (being £344,578,076 in aggregate), such amounts are paid in
cash on Completion by same day CHAPS payment to the bank account set out below,
or as otherwise notified by the Seller to the Buyer in writing not less than
five (5) Business Days prior to the Completion Date (the “Seller Bank Account”):

[Omitted];

and the Seller shall be responsible for accounting to its relevant Affiliates
for such part of the Estimated Financing Amount and any other relevant payments
made hereunder as is due to them (reflecting, in the case of the Estimated
Financing Amount, the part of the amount thereof representing the consideration
for the transfer to the Buyer of the Loan Stock which such Affiliates (rather
than the Seller) own or are interested in).

4.5

 

  (a) The Buyer shall not be obliged to complete this Agreement if the Seller
fails to comply in any way with the provisions of Clause 4.3 and in such case
Clause 4.6 shall apply.

 

  (b) The Seller shall not be obliged to complete this Agreement if the Buyer
fails to comply in any way with the provisions of Clause 4.4.and in such case
Clause 4.7 shall apply.

 

4.6 If the provisions of Clause 4.5(a) apply on the Completion Date (in this
Clause 4, the “Initial Completion”) the Buyer may:

 

  (a) defer the Completion Date to such date as it may nominate being not less
than seven (7) days nor more than 14 days after the Initial Completion (and the
provisions of this Clause 4.6 shall apply to Completion as so deferred); or

 

  (b) proceed to Completion so far as practicable (without prejudice to its
rights hereunder); or

 

  (c) provided that the Buyer has first exercised its right to defer Completion
under Clause 4.6 (a) on at least one occasion, terminate this Agreement (without
prejudice to its rights hereunder).

 

4.7 If the provisions of Clause 4.5(b) apply on the Completion Date the Seller
may:

 

  (a) defer the Completion Date to such date as it may nominate being not less
than seven (7) days nor more than 14 days after the Initial Completion (and the
provisions of this Clause 4.7 shall apply to Completion as so deferred); or

 

  (b) proceed to Completion so far as practicable (without prejudice to its
rights hereunder); or

 

22



--------------------------------------------------------------------------------

  (c) provided that the Seller has first exercised its right under Clause 4.7(a)
to defer Completion on at least one occasion, terminate this Agreement (without
prejudice to its rights hereunder).

 

4.8 The Buyer and the Seller acknowledge and agree that the Seller shall comply
with the instructions contained in paragraph 4 of the CTB Election Letter and,
for the avoidance of doubt, the Buyer also confirms that its agreement in this
Clause 4.8 shall constitute prior written approval for the filing of the US Tax
Forms for the purposes of Clause 6.1.

 

5. PURCHASE PRICE AND ADJUSTMENTS

 

5.1 The Initial Share Purchase Price paid by the Buyer to the Seller at
Completion in accordance with Clause 4.4 (a) shall be subject to adjustment
herein so that the Final Share Purchase Price payable by the Buyer to the Seller
hereunder shall accordingly be:

 

  (a) Fifty per cent of the sum of:

 

  (i) Enterprise Value;

 

  (ii) plus the Actual Cash;

 

  (iii) plus the Intercompany Amount (if a positive number) or minus the
Intercompany Amount (if a negative number);

 

  (iv) minus the Preference Purchase Price;

 

  (v) minus the AFRA;

 

  (vi) minus the Tax Deduction;

 

  (vii) plus the Completion Date Working Capital Adjustment (if a positive
number) or minus the Completion Date Working Capital Adjustment (if a negative
number).

in each case shall be determined in accordance with Schedule 5.

 

5.2 The Parties agree that following Completion the Completion Accounts shall be
prepared as soon as practicable and, in any event, within the time periods
prescribed by, and in accordance with, the provisions of Schedule 5. Within five
(5) Business Days following the Completion Accounts becoming or being deemed
final and binding in accordance with the provisions Schedule 5:

 

  (a) If the Final Share Purchase Price is higher than the Initial Share
Purchase Price, the Buyer shall pay to the Seller an amount equal to the
difference plus an amount equal to interest at the Interest Rate on such sum for
the period between Completion and the date of payment; and.

 

  (b) If the Final Share Purchase Price is lower than the Initial Share Purchase
Price, the Seller shall pay to the Buyer an amount equal to the difference plus
an amount equal to interest at the Interest Rate on such sum for the period
between Completion and the date of payment.

 

23



--------------------------------------------------------------------------------

5.3 The Final Share Purchase Price shall be apportioned among the Target
Ordinary Shares and the UK Progco Shares as set out in Schedule 8.

 

5.4 The Estimated Finance Amount paid by the Buyer to the Seller at Completion
is subject to adjustment and accordingly within five (5) Business Days following
the Completion Accounts becoming or being deemed final and binding in accordance
with the provisions of Schedule 5 if the AFRA:

 

  (a) is greater than the Estimated Financing Amount, the Buyer shall pay to the
Seller an amount equal to the difference plus an amount equal to interest at the
Interest Rate on such sum for the period between Completion and the date of
payment; and

 

  (b) is less than the Estimated Financing Amount, the Seller shall pay to the
Buyer an amount equal to the difference plus an amount equal to interest at the
Interest Rate on such sum for the period between Completion and the date of
payment.

5.5

 

  (a) Provided that the Seller makes the payments provided for by Clause
5.5(b)(ii) (if any such payments are due) the Buyer shall and shall procure that
none of the Target Group Companies shall make any claim or demand against or
take any steps to obtain payment from the Seller or any member of the Virgin
Media Group for or in respect of the Intercompany Amount or any receivable or
payable forming part thereof or comprised or reflected therein (but, for the
avoidance of doubt this shall not affect any obligations of the Seller pursuant
to Clause 2 or to paragraphs 1 and/or 2 of Schedule 3 of the Transitional
Services Agreement) and the Buyer shall indemnify the Seller and the other
members of the Virgin Media Group and hold them harmless in respect of any such
claim, demand or action.

 

  (b) Within five (5) Business Days following the Completion Accounts becoming
or being deemed final and binding in accordance with the provisions of Schedule
5 so that the Intercompany Amount is determined:

 

  (i) If the Intercompany Amount is a negative number the Buyer shall pay or
procure that the Target Group Companies shall pay to the Seller the amount by
which such negative number is less than zero plus an amount equal to interest at
the Interest Rate on such sum for the period between Completion and the date of
payment; and

 

  (ii)

If the Intercompany Amount is a positive number the Seller shall pay to the
Buyer (as agent for the Target Group Companies) such amount plus an amount equal
to interest at the Interest Rate on such sum for the period between Completion
and the date of payment and the Buyer undertakes with the Seller (a) to account
to the Target Group Companies promptly as appropriate for such amount (and such
amount representing interest) and (b) if requested by the Seller, to procure, so
far as the Buyer is reasonably able that the Target Group Companies release the
Seller and all other members of the Virgin Media Group from all claims and
demands which any of the Target Group Companies

 

24



--------------------------------------------------------------------------------

  may have against the Seller in respect of the Intercompany Amount and any
receivable or payable forming part thereof or comprised or reflected therein.
For the avoidance of doubt nothing in this sub-clause shall relieve the Seller
from its obligations pursuant to Clause 2 or to paragraphs 1 and/or 2 of
Schedule 3 of the Transitional Services Agreement.

 

5.6 Any payment to be made pursuant to Clause 5.1 to 5.5 shall be made:

 

  (i) if to the Seller, by banker’s draft or telegraphic transfer to an account
notified by the Seller to the Buyer not later than three (3) Business Days
following the date on which the Completion Accounts are agreed or determined
(and if such account is not notified to the Buyer at least two (2) Business Days
before the time such payment is due to be paid, then no interest shall accrue
until two (2) Business Days after the day it is so notified).

 

  (ii) if to the Buyer, by banker’s draft or telegraphic transfer to an account
notified by the Buyer to the Seller not later than three (3) Business Days
following the date on which the Completion Accounts are agreed or determined
(and if such account is not notified to the Seller at least two (2) Business
Days before the time such payment is due to be paid, then no interest shall
accrue until two (2) Business Days after the day it is so notified).

 

5.7 Following the payments provided for pursuant to Clauses 5.1 to 5.5 the
Seller shall be responsible for accounting to each of its relevant Affiliates
(and where applicable recovering sums from each relevant Affiliate) and, in
respect of any amounts due to or by such Affiliate, the Buyer shall have no
liability in respect of such division of funds.

 

5.8 The Final Share Purchase Price shall be deemed to be adjusted to the extent
possible by the amount of any payment made to or by the Buyer in respect of a
Substantiated Claim, a Substantiated SPA Claim or a Tax Claim or in respect of
or under any other provision of this Agreement.

 

5.9 Any adjustment in the Final Share Purchase Price as referred to in Clause
5.8 above, shall be allocated where possible to the Target Shares and/or the UK
Progco Shares to which the breach, Substantiated Claim, Substantiated SPA Claim
or Tax Claim or other payment relates.

 

6. PRE-COMPLETION UNDERTAKINGS

 

6.1

The Seller undertakes to the Buyer that, from the date of this Agreement to
Completion, it will use its good faith efforts to procure, so far as it is able
in its capacity as a shareholder, that the UKTV Business is carried on in the
ordinary course and in particular the Seller shall not vote, in its capacity as
a shareholder, and shall so far as it is able procure that the directors of the
Target Companies and UK Progco appointed by it by virtue of its holding of
Target Shares in the respective Target Companies shall not vote in favour of any
matter (not being a matter within the ordinary course of business of the UKTV
Business) which requires a Unanimous Shareholders’ Decision or Special Majority
Consent (as each of those terms is

 

25



--------------------------------------------------------------------------------

  defined in the relevant UKTV Shareholders’ Agreement) under the UKTV
Shareholders’ Agreements, without the prior written approval of the Buyer, which
shall not be unreasonably refused or unduly delayed (and which shall be deemed
to have been given by the Buyer if not specifically refused in writing by notice
given to the Seller within seven (7) days of a request in writing by the
Seller), provided that nothing in this Clause 6 shall:

 

  (a) operate to prevent, limit or restrict the Seller or any member of the
Virgin Media Group:

 

  (i) from approving the declaration of any dividend or the making of any
distribution or payment of interest or principal pursuant to any Shareholder
Financing Agreement or other payment in the ordinary course of business from any
of the Target Companies including any dividend declared on or after the date
hereof by reference to any period ending on or before the Completion Date
(including the declaration of the UKTV Dividend and/or the BBCW Dividend; or

 

  (ii) from receiving payment of any such principal or interest or other such
payment by any Target Company or from receiving a dividend or distribution as
specified in Clause 6.1(a)(i) above (including the UKTV Dividend); or

 

  (iii) operate to prevent, limit or restrict the making by any Target Company
of any such payment as referred to in Clause 6.1(a)(i) above; and

 

  (b) to the extent that the provisions of this Clause 6.1 would operate to
prevent, limit or restrict any decision or action which the Target Companies, UK
Progco and/or any other Target Group Company wishes to take, the same may
nevertheless be taken if and to the extent it is permitted or required by any
provision of this Agreement, any other Transaction Document, the Consent and
Waiver Letter, the SHA/Guarantee Deed of Release or the Management and Marketing
Termination Agreement, or reasonably required to give effect to this Agreement,
any other Transaction Document, the Consent and Waiver Letter, the SHA/Guarantee
Deed of Release or the Management and Marketing Termination Agreement.

 

6.2 The Seller further undertakes to the Buyer that, to the extent it has not
already done so, promptly following the signature of this Agreement it will send
the Ofcom Notification to Ofcom.

 

6.3

Without prejudice to the generality of Clause 3 and to the Seller’s obligations
under the Irish Competition Act 2002 and the Jersey Competition Law and the
obligations of the Target Companies thereunder, the Buyer shall submit a merger
notification for the merger control clearances contemplated by Clause 3 not
later than fifteen (15) Business Days from the date of this Agreement and shall
take the lead, subject to the obligation to cooperate with the Seller (and the
Seller’s obligation to cooperate with the Buyer) in relation to such filings, in
dealings with the Irish Competition Authority and/or the JCRA. The Seller and
the Buyer shall co-operate with one another in respect of the preparation of
such applications and in subsequent dealings with the Irish Competition
Authority and/or the JCRA and the Buyer agrees

 

26



--------------------------------------------------------------------------------

  to have reasonable regard to any comments which the Seller makes to the Buyer
in respect of any proposed communication.

 

6.4 To the extent that the Seller is required to co-operate in the making and
pursuit of the application to the Irish Competition Authority and/or the JCRA
under Clause 6.3 it shall:

 

  (a) deal with all requests and enquiries from the Irish Competition Authority
and/or the JCRA promptly in consultation with the Buyer and in any event in
accordance with any relevant time limit;

 

  (b) promptly provide all information and assistance reasonably required by the
Irish Competition Authority and/or the JCRA (or for the purpose of making any
submission to any relevant Authority) upon being requested to do so by the
relevant Authority or by the Buyer;

 

  (c) where reasonably practicable and lawfully permitted, provide to the Buyer
copies of any proposed, submitted and received communication with the Irish
Competition Authority and/or the JCRA (other than those of an administrative
nature) to which the Seller is party, together with any supporting documentation
or information reasonably requested by the Buyer, provided that the Seller shall
not be required to disclose any Confidential Information or business secrets
which have not previously been disclosed to the Buyer.

 

6.5 As the Buyer is responsible under Clause 6.3 for applying for any approval,
consent or clearance from the Irish Competition Authority and/or the JCRA, it
shall:

 

  (a) (without prejudice to Clause 6.3) make the applications and any associated
notifications, requests or submissions validly and promptly to the Irish
Competition Authority and/or the JCRA (as applicable) and shall pay all relevant
filing fees;

 

  (b) deal with all requests and enquiries from the Irish Competition Authority
and/or the JCRA (as applicable) promptly in consultation with the Seller and in
any event in accordance with any relevant time limit;

 

  (c) promptly provide all information and assistance reasonably required by the
Irish Competition Authority and/or the JCRA (or for the purpose of making any
submission to any relevant Authority) upon being requested to do so by the Irish
Competition Authority, the JCRA or by the Seller; and

 

  (d) where permitted, provide to the Seller copies of any proposed, submitted
and received communication with the Irish Competition Authority and/or the JCRA
(other than those of an administrative nature) to which the Buyer is party,
together with any supporting documentation or information reasonably requested
by the Seller, provided that the Buyer shall not be required to disclose any
Confidential Information or business secrets which have not previously been
disclosed to the Seller.

 

6.6

The Seller and the Buyer agree to keep each other fully informed as to the
progress of any application made pursuant to Clause 6.3 and of all actions being
taken to secure the satisfaction of the Competition Conditions and where
requested by the other Party, a Party shall permit such other Party or its
respective advisers to attend

 

27



--------------------------------------------------------------------------------

  all meetings with the Irish Competition Authority and/or the JCRA (unless
prohibited by the Irish Competition Authority or the JCRA) and where appropriate
to make oral submissions at such meetings.

 

6.7 Without prejudice to the requirement in Clause 3.2 for the Parties to use
reasonable endeavours to satisfy the Competition Conditions:

 

  (a) the Buyer shall give any reasonable undertakings that may be required by
the Irish Competition Authority in order to avoid an investigation under section
22 of the Irish Competition Act 2002 or otherwise in order to procure or
facilitate the satisfaction of the Irish Condition provided any such
undertakings would not cause a material reduction in the value of the Target
Shares to be acquired by the Buyer pursuant to this Agreement and/or have a
material adverse effect on any business carried on by the Buyer Group as carried
on at the date hereof;

 

  (b) the Buyer shall give any reasonable undertakings as may be required by the
JCRA in order to avoid a full investigation by the JCRA pursuant to Competition
(Jersey) Law 2005 Guidelines No. 6 Mergers and Acquisitions or otherwise in
order to facilitate the satisfaction of the Jersey Condition provided any such
undertakings would not cause a material reduction in the value of the Target
Shares to be acquired by the Buyer pursuant to this Agreement and/or have a
material adverse effect on any business carried on by the Buyer Group as carried
on at the date hereof; and

 

  (c) prior to finalising the text of any undertaking to be given to the Irish
Competition Authority and/or the JCRA the Buyer shall notify the Seller of such
text to the extent it is permitted to do so by the Irish Competition Authority
and/or the JCRA as the case may be.

 

6.8 To the extent any Target Group Company enjoys any insurance protection
pursuant to any insurance policies taken out by or in the name of any member of
the Virgin Media Group (“Target Policies”) such protection shall be maintained
in full force and effect until (but (save as provided by the terms of Clauses
6.9, 6.10 and 6.11 below) not beyond) Completion unless and to the extent a
member of the Virgin Media Group decides that the amount, scope or coverage
provided by any Target Policy shall be increased for all companies enjoying
protection pursuant thereto in which case the insurance protection maintained
for the relevant Target Group Company shall be varied accordingly for the period
until (but not beyond) Completion.

 

6.9 The Buyer acknowledges that it will be the responsibility of the Buyer and
the other shareholders of the Target Group Companies to arrange appropriate
insurance cover for the Target Group Companies in respect of liabilities
occurring on or after the date of Completion and that after Completion the
Target Group Companies shall cease to be insured by the Target Policies,
provided that no termination of coverage of the Target Group Companies under any
“occurrence based” Target Policy in force immediately prior to Completion shall
be affected so as to prevent the Target Group Companies or any member of the
Buyer Group from recovering under such policies for loss already insured
thereunder from events occurring prior to the Completion Date. Any claim shall
be subject to the policy limits and scope of the cover under the Target Group
Policies for any relevant year and subject to any deductible applicable
thereunder for any year, the cost of which shall be borne by the relevant Target
Group Companies and not by the Seller.

 

28



--------------------------------------------------------------------------------

6.10 The Seller shall procure and arrange through Willis Limited, or otherwise,
at its own cost, that the Target Policies shall, from and after Completion,
provide the following cover for the Target Group Companies in respect of
Directors’ & Officers’ Liability for acts of (i) those directors of the Target
Group Companies who were appointed by a member of the Virgin Media Group
pursuant to the provisions of the UKTV Shareholders’ Agreements (or the
provisions of the Articles of Association of the Target Group Companies) and
(ii) directors and officers of Target Group Companies who are also employees of
one or more of those companies, excluding, however, those directors of the
Target Group Companies who were appointed by BBC Worldwide. The acts so covered
shall be acts occurring prior to Completion and where a claim under the Target
Policy in respect of the act in question is notified to the relevant insurers
within the period of 24 months following Completion. Such cover shall have an
aggregate limit of $25 million (with retentions to be borne by the Target Group
Companies) and shall cover the same risks as was provided for the persons
specified in (i) above immediately prior to the date hereof, subject always to
such cover continuing to be available on normal commercial terms.

 

6.11 Any claim made under the Target Policies (a “Target Company Claim”) shall
be made and pursued exclusively by the Seller or by another member of the Virgin
Media Group, and the Seller agrees to take such action as the Buyer may
reasonably request in order to make, pursue or manage any Target Company Claim.

 

6.12 The Buyer undertakes to procure that the Target Group Companies shall
reimburse the Seller forthwith on demand for any third party costs or expenses
reasonably incurred by the Seller in taking action as requested in Clause 6.11
or otherwise in association with the making, pursuing, managing or settling of
any Target Company Claim.

 

7. GUARANTEE AND INDEMNITY

 

7.1 In consideration of the Seller entering into this Agreement, the Guarantor
unconditionally and irrevocably guarantees as a primary obligation to the Seller
and each member of the Virgin Media Group and their respective successors,
transferees and assigns (each a “Guaranteed Person”) the full, prompt and
complete performance and observance by the Buyer of all the Buyer’s payment and
other obligations as and when they fall due for payment or performance (as
applicable) under this Agreement and the full and prompt performance and
observance of the Buyer’s obligations under the RCF Deed of Novation and the
Loan Stock Transfers arising now or in the future (the “Guaranteed
Obligations”).

 

7.2 If the Buyer defaults in the payment when due of any amount it is obliged to
pay to a Guaranteed Person under this Agreement or any of the RCF Deed of
Novation and the Loan Stock Transfers, the Guarantor shall immediately on demand
by the relevant Guaranteed Person, unconditionally pay that amount to the
Guaranteed Person in the manner prescribed in this Agreement as if the Guarantor
were the Buyer.

 

7.3

As an independent and primary obligation, without prejudice to Clauses 7.1
and/or 7.2, the Guarantor unconditionally and irrevocably agrees to indemnify
(on an after Tax basis) and keep indemnified each Guaranteed Person from and
against all and any losses, damages, costs and expenses suffered or incurred by
a Guaranteed Person arising from failure of the Buyer to comply with any of the
Guaranteed

 

29



--------------------------------------------------------------------------------

  Obligations or through any of the Guaranteed Obligations becoming
unenforceable, invalid or illegal (on any grounds, whether known to a Guaranteed
Person or not).

 

7.4 The guarantee and indemnity contained in this Clause 7 are continuing and
shall extend to the ultimate balance of sums or the obligations comprised in the
Guaranteed Obligations, regardless of any intermediate payment or discharge in
whole or in part, and they shall not be affected by any act, omission, matter or
thing which, but for this Clause 7.4, would reduce, release or prejudice any of
the Guaranteed Obligations under this Clause 7 (without limitation and whether
or not known to the Guarantor, the Seller or a Guaranteed Person).

 

7.5 If any payment by the Buyer or any discharge given by a Guaranteed Person
pursuant to this Agreement or any of the RCF Deed of Novation or the Loan Stock
Transfers is avoided or reduced as a result of insolvency or any similar event,
the liability of the Buyer and Guarantor shall continue as if the payment,
discharge, avoidance or reduction had not occurred and the relevant Guaranteed
Person shall be entitled to recover the value or amount of that security or
payment. The Guarantor waives any right it may have of first requiring a
Guaranteed Person (or any trustee or agent on their behalf) to proceed against
or enforce any other rights or security or claim payment from any person before
claiming from the Guarantor under this Clause 6.7.5.

 

7.6 Until all amounts which may be or become payable by the Buyer under or in
connection with this Agreement or otherwise comprised in the Guaranteed
Obligations have been irrevocably paid in full:

 

  (a) a Guaranteed Person (or any trustee or agent on their behalf) may hold in
an interest-bearing suspense account any monies received from the Guarantor
pursuant to this Agreement or on account of any Guarantor’s liability under this
Clause 7 and may, as it sees fit, apply or not apply any other monies,
securities or rights in respect of those overdue amounts but not otherwise;

 

  (b) the Guarantor shall not exercise any rights which it may have by reason of
performance by it of its obligations under this Clause 7.

 

7.7 The obligations of the Guarantor under this Clause shall be in addition to
and independent of all other Security which a Guaranteed Person may at any time
hold in respect of any of the obligations of the Buyer or any Guaranteed Person
with respect to the Guaranteed Obligations.

 

7.8 The liability of the Guarantor with respect to the Guaranteed Obligations
shall not be discharged, diminished or in any way affected as a result of:

 

  (a) any time or indulgence or waiver given to, or composition made with, the
Buyer or any other person;

 

  (b) any amendment, variation or modification to, or assignment, novation or
replacement of this Agreement or any of the RCF Deed of Novation or the Loan
Stock Transfers;

 

  (c) the taking, variation, compromise, renewal or release or refusal or
neglect to perfect or enforce any right, remedies or securities against the
Buyer or any other person;

 

30



--------------------------------------------------------------------------------

  (d) any other guarantee, indemnity, charge or other security or right or
remedy held by or available to the Seller or any Guaranteed Person being or
becoming wholly or in part void, voidable or unenforceable on any ground
whatsoever or by the Seller or any Guaranteed Person from time to time dealing
with, exchanging, varying, realising, releasing or failing to perfect or enforce
any of the same;

 

  (e) the Guarantor or the Buyer becoming insolvent, going into receivership or
liquidation or having an administrator appointed;

 

  (f) any change in the constitution of the Seller or any Guaranteed Person (or
their respective successors or assigns) or as a result of the amalgamation or
consolidation by the Guarantor with any other company or entity; or

 

  (g) any other act, omission, circumstance, matter or thing which but for this
provision might operate to release or otherwise exonerate the Guarantor from its
obligations with respect to the Guaranteed Obligations whether in whole or in
part.

 

7.9 The Guaranteed Obligations shall continue in full force and effect
notwithstanding:

 

  (a) the fact that any purported obligation of the Buyer or any other person to
the Seller or any Guaranteed Person (or any security therefor) becomes wholly or
partly void, invalid or unenforceable for any reason whether or not known to the
Seller or any Guaranteed Person or the Guarantor;

 

  (b) any incapacity or any change in the constitution of, or any amalgamation
or reconstruction of, the Guarantor or the Buyer or any other matter whatsoever;
or

 

  (c) any assignment by the Buyer of any of its rights under this Agreement
pursuant to Clause 15.3 or under any of the RCF Deed of Novation or the Loan
Stock Transfers.

 

7.10 Subject to Clause 7.11 below, until all the Guaranteed Obligations have
been irrevocably paid and discharged in full the Guarantor will not:

 

  (a) be subrogated to or otherwise entitled to share in, any security or monies
held, received or receivable by the Seller or be entitled to any right of
contribution in respect of any payment made by the Guarantor hereunder;

 

  (b) exercise or enforce any of its rights of subrogation and indemnity against
the Buyer or any co-surety;

 

  (c) following a claim being made on the Guarantor hereunder, demand or accept
repayment of any monies due from the Buyer to the Guarantor or claim any set-off
or counterclaim against the Buyer; or

 

  (d) claim or prove in a liquidation or other insolvency proceeding of the
Buyer or any co-surety in competition with the Seller or any Guaranteed Person.

 

7.11

Following the making of a demand on the Guarantor by the Seller or any
Guaranteed Person in respect of the Guaranteed Obligations, the Guarantor will
(at

 

31



--------------------------------------------------------------------------------

  its own cost) promptly take such of the steps or action as are referred to in
Clause 7.10 above as the Seller or relevant Guaranteed Person may from time to
time stipulate.

 

7.12 The Guarantor shall only be liable for a claim made under the Guarantee in
this Clause 7 by the Seller in respect of the liability of the Buyer under this
Agreement if the Seller has given the Guarantor written notice of such a claim
prior to the expiration of six (6) years after the Completion Date.

 

8. SELLER GUARANTEE AND INDEMNITY

 

8.1 In consideration of the Buyer entering into this Agreement, the Seller
Guarantor unconditionally and irrevocably guarantees as a primary obligation to
the Buyer and each member of the Buyer’s Group and their respective successors,
transferees and assigns (each a “Seller Guaranteed Person”) the full, prompt and
complete performance and observance by the Seller of all the Seller’s payment
and other obligations as and when they fall due for payment or performance (as
applicable) under this Agreement and the full and prompt performance and
observance of the relevant member of the Virgin Media Group in respect of
obligations as transferee under the RCF Deed of Novation and the Loan Stock
Transfers (the “Seller Guaranteed Obligations”).

 

8.2 If the Seller defaults in the payment when due of any amount it is obliged
to pay to a Seller Guaranteed Person under this Agreement or any of the RCF Deed
of Novation and the Loan Stock Transfers, the Seller Guarantor shall immediately
on demand by the relevant Seller Guaranteed Person, unconditionally pay that
amount to the Seller Guaranteed Person in the manner prescribed in this
Agreement as if the Seller Guarantor were the Seller.

 

8.3 As an independent and primary obligation, without prejudice to Clauses 8.1
and/or 8.2, the Seller Guarantor unconditionally and irrevocably agrees to
indemnify (on an after Tax basis) and keep indemnified each Seller Guaranteed
Person from and against all and any losses, damages, costs and expenses suffered
or incurred by a Seller Guaranteed Person arising from failure of the Seller to
comply with any of the Seller Guaranteed Obligations or through any of the
Seller Guaranteed Obligations becoming unenforceable, invalid or illegal (on any
grounds, whether known to a Seller Guaranteed Person or not).

 

8.4 The guarantee and indemnity contained in this Clause 8 are continuing and
shall extend to the ultimate balance of sums or the obligations comprised in the
Seller Guaranteed Obligations, regardless of any intermediate payment or
discharge in whole or in part, and they shall not be affected by any act,
omission, matter or thing which, but for this Clause 8, would reduce, release or
prejudice any of the Seller Guaranteed Obligations under this Clause 8 (without
limitation and whether or not known to the Seller Guarantor, the Buyer or a
Seller Guaranteed Person).

 

8.5

If any payment by the Seller or any discharge given by a Seller Guaranteed
Person pursuant to this Agreement or any of the RCF Deed of Novation or the Loan
Stock Transfers is avoided or reduced as a result of insolvency or any similar
event, the liability of the Buyer and Seller Guarantor shall continue as if the
payment, discharge, avoidance or reduction had not occurred and the relevant
Seller Guaranteed Person shall be entitled to recover the value or amount of
that security

 

32



--------------------------------------------------------------------------------

  or payment. The Guarantor waives any right it may have of first requiring a
Seller Guaranteed Person (or any trustee or agent on their behalf) to proceed
against or enforce any other rights or security or claim payment from any person
before claiming from the Seller Guarantor under this Clause 8.5.

 

8.6 Until all amounts which may be or become payable by the Seller under or in
connection with this Agreement or otherwise comprised in the Seller Guaranteed
Obligations have been irrevocably paid in full:

 

  (a) a Seller Guaranteed Person (or any trustee or agent on their behalf) may
hold in an interest-bearing suspense account any monies received from the Seller
Guarantor pursuant to this Agreement or on account of any Seller Guarantor’s
liability under this Clause 8 and may, as it sees fit, apply or not apply any
other monies, securities or rights in respect of those overdue amounts but not
otherwise;

 

  (b) the Seller Guarantor shall not exercise any rights which it may have by
reason of performance by it of its obligations under this Clause 8.

 

8.7 The obligations of the Seller Guarantor under this Clause 8 shall be in
addition to and independent of all other Security which a Seller Guaranteed
Person may at any time hold in respect of any of the obligations of the Seller
or any Seller Guaranteed Person with respect to the Seller Guaranteed
Obligations.

 

8.8 The liability of the Seller Guarantor with respect to the Seller Guaranteed
Obligations shall not be discharged, diminished or in any way affected as a
result of:

 

  (a) any time or indulgence or waiver given to, or composition made with, the
Seller or any other person;

 

  (b) any amendment, variation or modification to, or assignment, novation or
replacement of this Agreement or any of the RCF Deed of Novation or the Loan
Stock Transfers;

 

  (c) the taking, variation, compromise, renewal or release or refusal or
neglect to perfect or enforce any right, remedies or securities against the
Seller or any other person;

 

  (d) any other guarantee, indemnity, charge or other security or right or
remedy held by or available to the Seller or any Seller Guaranteed Person being
or becoming wholly or in part void, voidable or unenforceable on any ground
whatsoever or by the Buyer or any Seller Guaranteed Person from time to time
dealing with, exchanging, varying, realising, releasing or failing to perfect or
enforce any of the same;

 

  (e) the Seller Guarantor or the Seller becoming insolvent, going into
receivership or liquidation or having an administrator appointed;

 

  (f) any change in the constitution of the Buyer or any Seller Guaranteed
Person (or their respective successors or assigns) or as a result of the
amalgamation or consolidation by the Seller Guarantor with any other company or
entity; or

 

33



--------------------------------------------------------------------------------

  (g) any other act, omission, circumstance, matter or thing which but for this
provision might operate to release or otherwise exonerate the Seller Guarantor
from its obligations with respect to the Seller Guaranteed Obligations whether
in whole or in part.

 

8.9 The Seller Guaranteed Obligations shall continue in full force and effect
notwithstanding:

 

  (a) the fact that any purported obligation of the Seller or any other person
to the Buyer or any Seller Guaranteed Person (or any security therefor) becomes
wholly or partly void, invalid or unenforceable for any reason whether or not
known to the Buyer or any Seller Guaranteed Person or the Seller Guarantor;

 

  (b) any incapacity or any change in the constitution of, or any amalgamation
or reconstruction of, the Seller Guarantor or the Seller or any other matter
whatsoever; or

 

  (c) any assignment by the Seller of any of its rights under this Agreement
pursuant to Clause 15.4 or under any of the RCF Deed of Novation or the Loan
Stock Transfers.

 

8.10 Subject to Clause 8.11 below, until all the Seller Guaranteed Obligations
have been irrevocably paid and discharged in full the Seller Guarantor will not:

 

  (a) be subrogated to or otherwise entitled to share in, any security or monies
held, received or receivable by the Buyer or be entitled to any right of
contribution in respect of any payment made by the Seller Guarantor hereunder;

 

  (b) exercise or enforce any of its rights of subrogation and indemnity against
the Seller or any co-surety;

 

  (c) following a claim being made on the Seller Guarantor hereunder, demand or
accept repayment of any monies due from the Buyer to the Seller Guarantor or
claim any set-off or counterclaim against the Seller; or

 

  (d) claim or prove in a liquidation or other insolvency proceeding of the
Seller or any co-surety in competition with the Buyer or any Seller Guaranteed
Person.

 

8.11 Following the making of a demand on the Seller Guarantor by the Buyer or
any Seller Guaranteed Person in respect of the Seller Guaranteed Obligations,
the Seller Guarantor will (at its own cost) promptly take such of the steps or
action as are referred to in Clause 8.10 above as the Buyer or relevant Seller
Guaranteed Person may from time to time stipulate.

 

8.12 The Seller Guarantor shall only be liable for a claim made under the Seller
Guarantee in this Clause 8 by the Buyer in respect of the liability of the
Seller under this Agreement if the Buyer has given the Seller Guarantor written
notice of such a claim prior to the expiration of six (6) years after the
Completion Date.

 

34



--------------------------------------------------------------------------------

9. POST-COMPLETION UNDERTAKINGS

 

9.1 The Buyer and Seller shall co-operate and use their reasonable endeavours to
obtain the release and discharge of the Seller and each other member of the
Virgin Media Group from each Virgin Media Guarantee which has been Disclosed
(with effect from Completion and on terms reasonably satisfactory to the
Seller).

 

9.2 If, following Completion, it is discovered that a Virgin Media Guarantee has
been or given or incurred by the Seller or any other member of the Virgin Media
Group, that is not Disclosed:

 

  (a) each of the Buyer and the Seller shall co-operate and use its reasonable
endeavours to obtain the release and discharge (with effect from Completion and
on terms reasonably satisfactory to the Seller) of the Seller and each other
member of the Virgin Media Group from any such Virgin Medial Guarantee;

 

  (b) the Buyer shall use all reasonable endeavours in its capacity as a
shareholder of the Target Group Companies to ensure that to the extent it is
reasonably able to do so each Target Group Company and UK Progco satisfies any
debts, liabilities or obligations underlying any such Virgin Media Guarantee.

 

9.3 The Buyer shall indemnify the Seller and each member of the Virgin Media
Group against, and pay to them on demand an amount equal to any cost, claim,
demand, expense, loss, liability or obligation which the Seller or any member of
the Virgin Media Group may incur or suffer (including all costs and expenses
(including reasonable legal fees) and together with any applicable VAT) after
Completion pursuant to or in connection with any Virgin Media Guarantee arising
as a result of the failure of a Target Group Company or UK Progco (as
applicable) to promptly perform, discharge or satisfy a debt, liability or
obligation which is the subject of a Virgin Media Guarantee.

 

9.4 The Buyer undertakes to the Seller that, as soon as reasonably practicable
following Completion and in any event within 28 days following the Completion
Date, it will notify Ofcom of the change of control of each of UK Channel
Management, UK Gold Services Limited and UKTV New Ventures arising as a
consequence of completion of the Transaction.

 

9.5 The Seller hereby declares that from the Completion Date until the earlier
of (i) the date that the Buyer or its nominee becomes the registered holder of
any of the Target Shares or the UK Progco Shares and (ii) thirty (30) days after
the Completion Date (the “Registration Period”), it will:

 

  (a) hold such Target Shares and/or UK Progco Shares and any dividends and
other distributions of profits or surplus or other assets declared, paid or made
in respect of them on or after Completion and all rights arising out of or in
connection with them in trust for the Buyer; and

 

  (b) deal with and dispose of the Target Shares and/or UK Progco Shares and all
such dividends, distributions and rights as are described in Clause 9.6 only as
the Buyer may lawfully direct.

 

35



--------------------------------------------------------------------------------

9.6 The Seller hereby irrevocably and unconditionally appoints the Buyer and any
director of the Buyer for the time being acting severally as its lawful attorney
(and to the complete exclusion of any rights that it may have in such regard)
for the Registration Period only for the purpose of exercising any and all
voting and other rights and receiving any and all benefits and entitlements
which may now or at any time after Completion and during the Registration Period
attach to or arise in respect of any of the Target Shares and/or UK Progco
Shares and receiving notices of and attending and voting at all meetings of the
members of each Target Company and UK Progco (or any class thereof) and
generally executing or approving such deeds or documents and doing any such acts
or things in relation to any of the Target Shares and/or UK Progco Shares as the
attorney may think fit, in each case from Completion to the end of the
Registration Period. For such purpose, the Seller hereby authorises and
instructs each Target Company and UK Progco to send all notices in respect of
the Target Shares and/or UK Progco Shares to the Buyer during such period.

 

9.7 The Buyer undertakes to the Seller that it shall not permit the termination
of the Tax Loss Surrender Agreements by any of the Target Companies in respect
of the surrender of tax losses for any financial year (or part thereof)
commencing on or before 1 January 2011 by the Seller or any of the Seller’s
Affiliates and shall use its good faith efforts to procure, so far as it is able
in its capacity as shareholder, the same will remain in full force and effect
and duly performed by the Target Companies in accordance with their terms,
including payment by the Target Companies of any amounts due under the Tax Loss
Surrender Agreements, whether those payments are due before, on or after
Completion (in every case, to the extent permitted by law).

 

9.8 The Buyer undertakes to the Seller to procure, as soon as practicable and in
any event on a date no later than fifteen (15) Business Days from the Completion
Date, that Flextech Satellite Investments Limited shall change its name to a
name that does not incorporate “Flextech” or anything confusingly similar
thereto.

 

10. SOLICITATION OF STAFF ETC

 

10.1 The Buyer undertakes to the Seller and each other member of the Virgin
Media Group that it will not, and it shall procure that no member of the Buyer
Group will, directly or indirectly, at any time during the period of twelve
(12) months from the Completion Date, solicit or entice away, or endeavour to
solicit or entice away, from any member of the Virgin Media Group any Virgin
Media Transaction Employee, whether or not such person would commit a breach of
his employment contract by reason of leaving service, save that this Clause 10.1
shall not apply to any recruitment of any person through a recruitment agency
(other than where such agency is deliberately targeting employees covered by the
provisions of this Clause 10.1) or in response to a newspaper, web page or
similar advertisement not specifically targeted at employees of the Virgin Media
Group.

 

10.2

The Seller undertakes to and covenants with the Buyer that (except with the
consent in writing of the Buyer) it will not and shall procure that none of its
Affiliates shall for a period of three (3) years after Completion use or procure
the use of any name or names identical to or including the words “Gold”, “Dave”,
“Watch”, “Alibi”, “Home”, “Good Food”, “Really”, “Eden”, “Blighty”, “Yesterday”,
“UKTV”, “Food Network”, or any colourable imitation thereof in connection with
any activity whatsoever save as

 

36



--------------------------------------------------------------------------------

  required in order to enable it or its Affiliates to meet their obligations and
exercise their rights pursuant to the VM Carriage Agreement or the Transitional
Services Agreement and excluding any uses of any word included in any such name
where such use is either (i) purely descriptive or generic (e.g. “watch”,
“food”, “good” or “really”); or (ii) the name or part thereof of any channel or
service provided by a third party and distributed by the Seller or its
Affiliates via its networks (e.g. “Bird Watch”, “Good Health” etc).

 

10.3 The Seller undertakes to and covenants with the Buyer that (except with the
consent in writing of the Buyer) it will not and shall procure that none of its
Affiliates shall for a period of two (2) years after Completion (except as
required by law or permitted by contract, and as provided by Clause 13.3)
disclose or divulge to any person (other than to officers or employees of the
Buyer whose province it is to know the same) or use (other than for the benefit
of the Buyer) any Target Group Company Confidential Information which may be
within or have come to its knowledge and it shall use all reasonable endeavours
to prevent such publication, disclosure or misuse of any Target Group Company
Confidential Information, provided that the Seller shall not be required to keep
confidential or to restrict its use of any Confidential Information that:

 

  (a) is or becomes public knowledge other than as a direct or indirect result
of being disclosed in breach of this Agreement; or

 

  (b) the Parties agree in writing is not confidential; or

 

  (c) has been lawfully disclosed to the Seller or a member of Virgin Media
Group by a Third Party and that the Seller or a member of Virgin Media Group has
acquired free from any obligation of confidence to any other person.

 

10.4 The Seller undertakes to and covenants with the Buyer that it will not and
shall procure that none of its Affiliates shall, after the date of this
agreement, either on its own behalf or jointly with or as an officer, manager,
employee, adviser, consultant or agent for any other person, directly or
indirectly, approach, canvass, solicit, engage or employ or otherwise endeavour
to entice away (i) for a period of 24 months any of Darren Childs, Keith Porritt
and Julia Jordan; and (ii) for a period of 12 months any person who at any time
during the period of six months preceding the Completion Date shall be or shall
have been an employee, officer or manager of any Target Company or a UKTV
Employee (excluding any person seconded to the UKTV Business by the Virgin Media
Group); save that this Clause 10.4 shall not apply to:

 

  (a) any UKTV Employee earning less than £50,000 per annum in gross basic
salary; or

 

  (b) to any recruitment of any person in response to a newspaper, web page or
similar advertisement not specifically targeted at employees of the Target Group
Companies.

 

10.5 Each of the covenants in this Clause 10 is:

 

  (a) a separate undertaking by the person giving it and shall be enforceable by
the beneficiaries of the covenant separately and independently of its right to
enforce any one of more of the covenants in this Clause 10; and

 

37



--------------------------------------------------------------------------------

  (b) considered fair and reasonable by the Parties, but if any restriction or
provision is found to be unenforceable but would be valid if any part of it were
deleted, or the period or area of application reduced, the restriction or
provision shall apply with such modification as may be necessary to make it
valid and effective.

 

11. WARRANTIES

 

11.1 The Seller warrants to the Buyer that on the date of this Agreement:

 

  (a) each of the Warranties set forth in paragraphs 1.1, 1.3 to 1.5
(inclusive), 2.1(a), 2.2, 3.1, 4.1 to 4.3 (inclusive), 6.1 to 6.3 (inclusive),
6.5 and 9.2 of Schedule 2 (the “Core Warranties”) is true and accurate except as
qualified in such Warranty or as Disclosed; and

 

  (b) each of the other Warranties (excluding the Core Warranties) (the
“Knowledge Warranties”) is, to the Seller’s knowledge, true and accurate except
as Disclosed.

 

11.2 The Knowledge Warranties are given by the Seller on the basis and on the
condition that they are limited by reference to the knowledge and awareness of
the Seller but (except in the case of the Warranties set forth in paragraphs 6.8
and 7.3) on the basis that the Seller has made due enquiry of Scott Dresser,
Howard Kalika, Caroline Withers, Stephen Badger, Daphne Yao, Darren Childs, Jan
Gooze-Zijl, Keith Porritt and Julia Jordan as to the matter the subject of the
Knowledge Warranty and the Warranties shall for all purposes be interpreted and
apply accordingly.

 

11.3 The Buyer represents and warrants to the Seller that on the date of this
Agreement and as at the Completion Date each and every one of the following
statements is and will at Completion be true, accurate and not misleading (the
“Buyer’s Warranties”):

 

  (a) the Buyer is a corporation duly organised and validly existing under the
laws of its jurisdiction of incorporation;

 

  (b) the Buyer has full corporate power and authority to enter into this
Agreement and to perform fully the obligations to be performed by it thereunder
and has obtained all corporate authorisations required therefor, and this
Agreement is valid and binding upon the Buyer and enforceable in accordance with
its terms;

 

  (c) the execution and delivery of this Agreement by the Buyer will not, and
the consummation of the transactions contemplated by this Agreement and the
compliance by the Buyer with the provisions of this Agreement will not, result
in a breach of or constitute a default under (i) any provision of the articles
of association or other constitutional documents of the Buyer; or (ii) any laws,
decree, order, rule of any court or government or agency thereof which is
binding on the Buyer;

 

  (d)

other than as referred to in this Agreement, no consent or approval by, notice
to or registration with any governmental or other authority is required on the

 

38



--------------------------------------------------------------------------------

  part of the Buyer in connection with the execution of this Agreement or the
consummation of the transactions as contemplated herein;

 

  (e) the Buyer has and will have in place all financing or funds necessary to
enable it to enter into this Agreement and to perform the obligations to be
performed by it hereunder;

 

  (f) the Buyer is not a party to proceedings in relation to any compromise or
arrangement with its creditors nor is it the subject of any winding up,
bankruptcy or insolvency proceedings and no events have occurred which would
justify such proceedings; and

 

  (g) the Buyer is not a Disqualified Participant (as such term is defined in
the UKTV Shareholders’ Agreements).

 

11.4 The Guarantor represents and warrants to the Seller that on the date of
this Agreement and as at the Completion Date each and every one of the following
statements is and will at Completion be true, accurate and not misleading:

 

  (a) the Guarantor is a corporation duly organised and validly existing under
the laws of its jurisdiction of incorporation;

 

  (b) the Guarantor has full corporate power and authority to enter into this
Agreement and to perform fully the obligations to be performed by it thereunder
and has obtained all corporate authorisations required therefor, and this
Agreement is valid and binding upon the Guarantor and enforceable in accordance
with its terms;

 

  (c) the execution and delivery of this Agreement by the Guarantor will not,
and the consummation of the transactions contemplated by this Agreement and the
compliance by the Guarantor with the provisions of this Agreement will not,
result in a breach of or constitute a default under (i) any provision of the
articles of association or other constitutional documents of the Guarantor or
(ii) any laws, decree, order, rule of any court or government or agency thereof
which is binding on the Guarantor;

 

  (d) other than as referred to in this Agreement, no consent or approval by,
notice to or registration with any governmental or other authority is required
on the part of the Guarantor in connection with the execution of this Agreement
or the consummation of the transactions as contemplated herein; and

 

  (e) the Guarantor is not a party to proceedings in relation to any compromise
or arrangement with its creditors nor is it the subject of any winding up,
bankruptcy or insolvency proceedings and no events have occurred which would
justify such proceedings.

 

11.5 The Seller represents and warrants to the Buyer that on the date of this
Agreement and as at the Completion Date each and every one of the following
statements is and will at Completion be true, accurate and not misleading:

 

  (a) it is a corporation duly organised and validly existing under the laws of
its jurisdiction of incorporation;

 

39



--------------------------------------------------------------------------------

  (b) it has full corporate power and authority to enter into this Agreement and
to perform fully the obligations to be performed by it thereunder and has
obtained all corporate authorisations required therefor, and this Agreement is
valid and binding upon the Seller and enforceable in accordance with its terms;

 

  (c) the execution and delivery of this Agreement by it will not, and the
consummation of the transactions contemplated by this Agreement and the
compliance by it with the provisions of this Agreement will not, result in a
breach of or constitute a default under (i) any provision of the articles of
association or other constitutional documents of it; or (ii) any laws, decree,
order, rule of any court or government or agency thereof which is binding on it;

 

  (d) other than as referred to in this Agreement, no consent or approval by,
notice to or registration with any governmental or other authority is required
on its part in connection with the execution of this Agreement or the
consummation of the transactions as contemplated herein; and

 

  (e) it is not a party to proceedings in relation to any compromise or
arrangement with its creditors nor is it the subject of any winding up,
bankruptcy or insolvency proceedings and no events have occurred which would
justify such proceedings: and

 

  (f) neither the Seller nor any person acting on its behalf has incurred any
liability for any finders’, brokers’ or similar fees or commissions in
connection with the transactions contemplated by this Agreement for which Buyer
shall be responsible.

 

11.6 The Seller Guarantor represents and warrants to the Buyer that on the date
of this Agreement and as at the Completion Date each and every one of the
following statements is and will at Completion be true, accurate and not
misleading:

 

  (a) it is a corporation duly organised and validly existing under the laws of
its jurisdiction of incorporation;

 

  (b) it has full corporate power and authority to enter into this Agreement and
to perform fully the obligations to be performed by it thereunder and has
obtained all corporate authorisations required therefor, and this Agreement is
valid and binding upon the Seller and enforceable in accordance with its terms;

 

  (c) the execution and delivery of this Agreement by it will not, and the
consummation of the transactions contemplated by this Agreement and the
compliance by it with the provisions of this Agreement will not, result in a
breach of or constitute a default under (i) any provision of the articles of
association or other constitutional documents of it; or (ii) any laws, decree,
order, rule of any court or government or agency thereof which is binding on it;

 

  (d)

other than as referred to in this Agreement, no consent or approval by, notice
to or registration with any governmental or other authority is required on its

 

40



--------------------------------------------------------------------------------

  part in connection with the execution of this Agreement or the consummation of
the transactions as contemplated herein; and

 

  (e) it is not a party to proceedings in relation to any compromise or
arrangement with its creditors nor is it the subject of any winding up,
bankruptcy or insolvency proceedings and no events have occurred which would
justify such proceedings.

 

12. LIMITATIONS ON CLAIMS

 

12.1 This Clause 12 limits the Liability of the Seller in relation to any Claim
or, where stated an SPA Claim, save in the case of fraud or wilful
non-disclosure in which such circumstances the limitations in Clauses 12.3 to
12.8 (inclusive) shall not apply to limit the Seller’s liability in any way.

 

12.2 The liability of the Seller for all Substantiated Claims (and Tax Covenant
Claims) when taken together shall not exceed £30,000,000.

 

12.3 The Seller’s liability for all SPA Claims when taken together with all
amounts paid in respect of all other Substantiated SPA Claims, Substantiated
Claims and Tax Covenant Claims shall not exceed 100 per cent. of the aggregate
of the Final Share Purchase Price, the Preference Share Price and the AFRA paid
by the Buyer to the Seller as the same may have been adjusted pursuant to the
provisions of this Agreement at the time at which the relevant Substantiated
Claim, Tax Covenant Claim or Substantiated SPA Claim falls to be paid.

 

12.4 For the purpose of the limits in Clause 12.2 and Clause 12.3, the Liability
of the Seller shall and shall be deemed to include the amount of all costs,
expenses and other Liabilities (together with any irrecoverable VAT thereon)
payable by the Seller to the Buyer in connection with satisfaction, settlement
or determination of any such Claim, Tax Covenant Claim or SPA Claim.

 

12.5 The Seller shall not be liable for an SPA Claim unless it is a
Substantiated SPA Claim.

 

12.6 The Seller shall not be liable for a Claim unless it is a Substantiated
Claim and:

 

  (a) the amount of the Claim, or of a series of connected Claims of which that
Claim is one exceeds £100,000 and Claims are connected Claims if they arise out
of the occurrence of the same event or relate to the same subject matter; and

 

  (b) the amount of all Claims that are not excluded under Clause 12.6(a) when
taken together exceeds £2,000,000, in which event the whole amount and not just
the excess over £2,000,000 shall be recoverable.

For the purposes of calculating Claims counting towards the amounts stated in
this Clause 12.6:

 

  (i) there shall be excluded from any Claim the amount of any costs, expenses
and other liabilities (together with any irrevocable VAT thereon) incurred or to
be incurred by any member of the Buyer Group in connection with the making of
any such Claim; and

 

41



--------------------------------------------------------------------------------

  (ii) to the extent that loss arising from any other Substantiated Claim in
respect of the same fact, matter, event or circumstance also gives rise to the
same loss as that being claimed pursuant to the Claim in question it shall be
excluded.

 

12.7 The Seller shall not be liable for a Tax Covenant Claim unless the amount
of the Tax Covenant Claim, or of a series of connected Tax Covenant Claims of
which that Tax Covenant Claim is one, exceeds £100,000. For the purposes of
calculating Tax Covenant Claims counting towards the amounts stated in this
Clause 12.7:

 

  (a) there shall be excluded from any Tax Covenant Claim the amount of any
costs, interest, expenses and other liabilities (together with any irrevocable
VAT thereon) incurred or to be incurred by any member of the Buyer Group in
connection with the making of any such Tax Covenant Claim; and

 

  (b) there shall be excluded the amount of the loss arising from any other
Claim or Tax Covenant Claim in respect of the same fact, matter, event or
circumstance.

 

12.8 The Seller shall not be liable for any Claim to the extent that the Claim
or the subject matter thereof:

 

  (a) is Disclosed; or

 

  (b) relates to any matter provided for or reflected in, or which is disclosed
in the notes to, the Target Company Accounts, the Management Accounts or the
Completion Accounts.

 

12.9 The Seller shall not be liable for a Claim unless the Buyer has given the
Seller written notice of the Claim, specifying (in reasonable detail) the nature
of the Claim and the amount claimed within the period of 18 months (or, in
respect of Claims in respect of the Tax Warranties five (5) years (or seven
(7) years in a case where carelessness, deliberate behaviour, negligence, fraud
or similar is alleged by a Tax Authority)) beginning with the Completion Date,
and the liability of the Seller for the Claim specified in such notice shall
absolutely determine and cease (unless the amount payable in respect of such
Claim has been agreed by the Seller) if legal proceedings have not been
instituted in respect of such Claim, by the due service of process on the Seller
within six (6) months of such written notice.

 

12.10 The Seller shall not be liable for an SPA Claim unless the Buyer has given
the Seller written notice of the SPA Claim, specifying (in reasonable detail)
the nature of the SPA Claim and the amount claimed within the period of 6 years
beginning with the Completion Date, and the liability of the Seller for the SPA
Claim specified in such notice shall absolutely determine and cease (unless the
amount payable in respect of such SPA Claim has been agreed by the Seller) if
legal proceedings have not been instituted in respect of such SPA Claim, by the
due service of process on the Seller within six (6) months of such written
notice.

 

12.11

It is acknowledged and agreed that in any assessment of liability or quantum
arising from any Claim or SPA Claim any liability of the Seller shall in
circumstances where the loss is suffered by UK Progco or a Target Group Company
and not the Buyer directly be limited by the fact that the Target Ordinary
Shares constitute fifty percent

 

42



--------------------------------------------------------------------------------

  (50%) of the issued ordinary shares and issued deferred ordinary shares
(respectively, as the case may be) of each of the Target Group Companies and
that the UK Progco Shares constitute 7.3% of the issued ordinary shares of UK
Progco.

 

12.12 The provisions of Schedule 3 shall also apply in respect of all Claims and
(to the extent set out therein) SPA Claims.

 

13. CONFIDENTIALITY AND ANNOUNCEMENTS

 

13.1 The Buyer and the Guarantor undertake to the Seller and each member of the
Virgin Media Group (except as required by law or permitted by contract) to keep
confidential the terms, existence and contents of this Agreement and all
information that the Buyer and/or the Guarantor and any member of the Buyer
Group have acquired about the Virgin Media Group, and to use such information
only for the purposes permitted by this Agreement, provided that the Buyer and
the Guarantor shall not be required to keep confidential or to restrict their
use of any information that:

 

  (a) is or becomes public knowledge other than as a direct or indirect result
of being disclosed in breach of this Agreement; or

 

  (b) the Parties agree in writing is not confidential; or

 

  (c) the Buyer or the Guarantor can demonstrate has been lawfully disclosed to
the Buyer or the Guarantor by a Third Party and that the Buyer or the Guarantor
has acquired free from any obligation of confidence to any other person.

 

13.2 The Seller undertakes to the Buyer and the Guarantor to keep confidential
all the Confidential Information that it has acquired about the Buyer and the
Guarantor and to use such information only for the purposes contemplated by this
Agreement and further that it will not and shall procure that none of its
Affiliates shall (except as permitted by or in the course of performance of any
of the Commercial Agreements, the Transitional Services Agreement or any other
agreement from time to time entered into by the Seller or one or more of its
Affiliates) for a period of three (3) years after Completion (except as required
by law or permitted by contract) disclose or divulge to any person (other than
to officers or employees of the Buyer, members of the Buyer’s Group or the
Target Group Companies) or use (other than for the benefit of the Buyer) any
Target Group Company Confidential Information which may be within or have to
come to his knowledge provided that the Seller shall not be required to keep
confidential or to restrict its or any Affiliates’ use of any information that:

 

  (a) is or becomes public knowledge other than as a direct or indirect result
of being disclosed in breach of this Agreement; or

 

  (b) the Parties agree in writing is not confidential; or

 

  (c) has been lawfully disclosed to the Seller or a member of Virgin Media
Group by a Third Party and that the Seller or a member of Virgin Media Group has
acquired free from any obligation of confidence to any other person.

 

43



--------------------------------------------------------------------------------

13.3 Each Party and its Affiliates and any member of the Virgin Media Group may
disclose any information that it is otherwise required to keep confidential
under this Clause 13 or Clause 10.2:

 

  (a) to such professional advisers, consultants and employees or officers of
its group as are reasonably necessary to advise on this Agreement, or to
facilitate the Transaction or to actual or prospective lenders or investors of
the entity making the disclosure, provided that the disclosing entity procures
that the persons to whom the information is disclosed keep it confidential; or

 

  (b) with the written consent of the other Parties, such consent not to be
unreasonably withheld or delayed; or

 

  (c) to the extent that the disclosure is required: (i) by law; or (ii) by an
Authority; or (iii) to make any filing with, or obtain any authorisation from, a
regulatory body, tax authority or securities exchange; or (iv) under any
arrangements in place under which negotiations relating to terms and conditions
of employment are conducted; or (v) to protect the disclosing Party’s interest
in any legal proceedings, but in any such case the disclosing Party shall use
reasonable endeavours to consult the other Parties and to take into account any
reasonable requests it may have in relation to the disclosure before making it),

and the Parties acknowledge and agree that the disclosure by the Seller to BBC
Worldwide of the terms of the Conditions (including the scope of the Material
Adverse Event) shall not constitute a breach of the provisions of this Clause
13.

 

13.4 Each Party shall supply the other with any information about itself, its
Group or this Agreement as the other may reasonably require for the purposes of
satisfying the requirements of a law, regulatory body or securities exchange to
which the requiring Party or any Affiliate of its Group is subject.

 

13.5 Subject to Clause 13.6, no Party and no Affiliate of that Party to this
Agreement shall make any announcement (including any communication to the
public, to any customers or suppliers of the Target Group Companies) concerning
the provisions or subject matter of this Agreement or containing any information
about any other Parties, without the prior written approval of the others (which
shall not be unreasonably withheld or delayed).

 

13.6 Clause 13.5 shall not apply if and to the extent that such announcement is
required by law or by any securities exchange or Authority having jurisdiction
over a Party or any of its Affiliates (including the US Securities and Exchange
Commission, the Financial Services Authority, the London Stock Exchange, The
Panel on Take-overs and Mergers and the Serious Fraud Office to the extent
applicable) and whether or not the requirement has the force of law, but any
such announcement shall be made only after consultation with the other Parties
to the extent consultation is practicable.

 

13.7 The restrictions contained in this Clause 13 shall survive Completion and
shall continue without limit of time.

 

44



--------------------------------------------------------------------------------

14. FURTHER ASSURANCE

 

14.1 The Seller and the Buyer and the Guarantor shall, (each at their own
expense) promptly execute and deliver, or procure such execution and delivery
of, all such documents, and do, or, so far as it is able, procure the doing of,
all such acts and things, as the Seller or the Buyer (and the Guarantor) (as the
case may be) may from time to time reasonably require for the purpose of giving
full effect to the provisions of this Agreement or any other Transaction
Document.

 

14.2 The Buyer shall procure that the Target Company Records and the UK Progco
Records are properly maintained and preserved for a period of at least six
(6) years from the Completion Date (or such longer period as may be required by
statute).

 

14.3 For a period of five (5) years after Completion the Buyer shall procure, so
far as it is reasonably able in its capacity as a shareholder in the relevant
companies, that each Target Group Company and UK Progco shall permit, on
reasonable notice and during normal business hours and subject to the Seller
giving such undertaking as to confidentiality as the Buyer may reasonably
require, the Seller and the members of the Virgin Media Group and/or their
respective agents, accountants and other professional advisers access to, and
the right to inspect and make copies of, the Target Company Records and the UK
Progco Records and any other books, records (including accounting records), data
and documents (in electronic or hard copy form or in whatever other form they
may exist) as may be required by the Seller or any other member of the Virgin
Media Group solely in order to satisfy or comply with a legal or regulatory
requirement, including the rules, standards or requirements of any Authority.

 

14.4 Provided always that the Seller maintains the confidentiality of the same
in accordance with Clause 13.2 (but subject always to Clause 13.3), the Buyer
acknowledges and agrees that all documents, books and records, whether in paper
or electronic form received by the Target Group Companies from the Seller or any
Seller Affiliate or its professional advisers, relating to communications to and
from the Seller (or any other member of the Virgin Media Group) in its capacity
as a shareholder of the Target Companies or in relation to the Target Shares and
UK Progco Shares shall belong to the Seller and the Seller shall be entitled to
retain possession of the same (except to the extent the same are documents,
books or records that the Target Group Companies are obliged to retain in
accordance with law). If any of the Parties becomes aware after Completion that
any such documents, books or records are in the possession or control of any
member of the Buyer’s Group, the Buyer shall procure that they are immediately
returned to the Seller or, as the Seller may direct, destroyed and the Buyer
shall not, and shall procure that no member of the Buyer’s Group shall, retain
copies of the same nor use any such documents and records for any purpose.

 

15. ASSIGNMENT

 

15.1 Except in accordance with this Clause 15, no Party may assign, or grant any
Encumbrance or security interest over, any of its rights under this Agreement or
any document referred to in it.

 

15.2 Each of the Buyer and the Guarantor is entering into this Agreement for
itself and is acting on its own behalf and not for the benefit of another
person.

 

45



--------------------------------------------------------------------------------

15.3 After (but not prior to) Completion the Buyer may assign its rights (but
not its obligations) under this Agreement to any company which is a wholly-owned
subsidiary of the Buyer or a wholly-owned subsidiary of a company of which the
Buyer is a wholly-owned subsidiary provided that any such assignee will be
subject to the same restriction on assignment as is imposed on the Buyer under
this Clause 15 and provided further that if the assignee ceases to be a
wholly-owned subsidiary of the Buyer or a wholly-owned subsidiary of a company
of which the Buyer is a wholly-owned subsidiary, then all the rights assigned to
the assignee under this Agreement must immediately be assigned back to the
Buyer.

 

15.4 The Seller may assign all or part of its rights under this Agreement to any
member of the Virgin Media Group.

 

16. WHOLE AGREEMENT AND RESCISSION

 

16.1 This Agreement, and any documents referred to in it, constitute the whole
agreement between the Parties and supersede any arrangements, negotiations,
understanding or previous agreement between them relating to the subject matter
they cover.

 

16.2 Nothing in this Agreement operates to limit or exclude any liability for
fraud.

 

16.3 Each Party acknowledges that in entering into this Agreement and any
documents referred to in it, it does not rely on, and shall have no remedy in
respect of, any statement, representation, misrepresentation, promise,
undertaking, assurance or warranty and that it has not been induced to enter
into this Agreement or any such document by any such statement or other matter
as aforesaid (whether of fact or of law and whether made innocently or
negligently) of any person other than as expressly set out in this Agreement or
in any of those documents.

 

16.4 Each Party undertakes (on behalf of itself and its Affiliates) to the other
Parties that it shall not bring any claim or action against any other Party or
any of its Affiliates in relation to the sale and purchase of the Target Shares
and/or the UK Progco Shares either at law or under any agreement, other than
under and in accordance with the Transaction Documents.

 

16.5 No Party shall have any claim against any other Party for innocent or
negligent misrepresentation based on any statement in this Agreement, and, save
as set out in Clause 3.6 each of the Buyer and the Buyer’s Guarantor agrees that
(save in respect of fraudulent misrepresentation) rescission shall not be
available as a remedy for any breach of this Agreement and agrees not to claim
that remedy.

 

17. VARIATION AND WAIVER

 

17.1 A variation of this Agreement shall be in writing and signed by or on
behalf of each Party.

 

17.2 Any waiver of any right under this Agreement is only effective if it is in
writing and signed by the waiving or consenting Party and it applies only in the
circumstances for which it is given and shall not prevent the Party who has
given the waiver or consent from subsequently relying on the provision it has
waived.

 

46



--------------------------------------------------------------------------------

17.3 No failure to exercise or delay in exercising any right or remedy provided
under this Agreement or by law constitutes a waiver of such right or remedy or
shall prevent any future exercise in whole or in part thereof.

 

17.4 No single or partial exercise of any right or remedy under this Agreement
shall preclude or restrict the further exercise of any such right or remedy.

 

17.5 Unless specifically provided otherwise, rights arising under this Agreement
are cumulative and do not exclude rights provided by law.

 

18. COSTS

 

18.1 Unless otherwise provided, all costs and expenses in connection with the
negotiation, preparation, execution and performance of this Agreement, and any
documents referred to in it, shall be borne by the Party that incurred the
costs.

 

18.2 Any stamp duty or stamp duty reserve tax payable on the transfer of the
Target Shares, the UK Progco Shares or the Loan Stock to the Buyer pursuant to
this agreement shall be paid by the Buyer.

 

19. NOTICE

 

19.1 A notice given under this Agreement:

 

  (a) shall be in writing in the English language;

 

  (b) shall be sent for the attention of the person, and to the address, given
in this Clause 19 (or such other address or person as the relevant Party may
notify to the other Parties); and

 

  (c) shall be:

 

  (i) delivered personally; or

 

  (ii) delivered by commercial courier; or

 

  (iii) sent by recorded delivery; or

 

  (iv) (if the notice is to be served by post outside the country from which it
is sent) sent by airmail.

 

19.2 The addresses for service of notice are:

 

  (a) Flextech Broadband Limited

 

Address:      Media House,         Bartley Wood Business Park         Hook   
     Hampshire RG27 9UP    For the attention of:     
Scott G. Dresser, General Counsel   

 

47



--------------------------------------------------------------------------------

  (b) Southbank Media Ltd

 

Address:    91-93 Southwark Street, London SE1 0HX For the attention of:   
Eleni Stratigeas/Sameer Deen

 

  (c) Scripps Networks Interactive, Inc.

 

Address:    312 Walnut Street, Cincinnati, Ohio 45202, United States
For the attention of:    Eleni Stratigeas/Sameer Deen

 

19.3 A notice is deemed to have been received:

 

  (a) if delivered personally, at the time of delivery; or

 

  (b) if delivered by commercial courier, at the time of signature of the
courier’s receipt; or

 

  (c) if sent by pre-paid first class post or recorded delivery, at the opening
of business on the third Business Day after the date of posting; or

 

  (d) if sent by airmail, at the opening of business on the fifth Business Day
after the date of posting; or

 

  (e) if deemed receipt under the previous sub-Clauses of this Clause 19.3 is
not within business hours (meaning 9.00 am to 5.30 pm Monday to Friday London
time on a day that is a Business Day), when business next starts in the place of
deemed receipt.

 

19.4 The Guarantor irrevocably authorises DLA Piper UK LLP of 3 Noble Street
London EC2V 7EE (for the attention of Michael Ridley/Jim Lavery) to act as its
agent for service of notices and/or proceedings in relation to any matter
arising out of or in connection with this Agreement and service on them as agent
in accordance with this Clause 19.4 shall be effective service on the Guarantor
(as applicable).

 

19.5 If the agent referred to in Clause 19.4 (or any replacement agent appointed
under this Clause 19.5) at any time ceases to act as agent for any reason, the
Buyer and the Guarantor (as appropriate) must immediately appoint a replacement
agent to accept service on their behalf. The replacement agent must have an
address in England or Wales and the Buyer or the Guarantor (as appropriate)
shall notify the other parties to this Agreement immediately of the name and
address of the replacement agent.

 

19.6 Each party hereby agrees that failure by an agent for service of process
appointed pursuant to this Clause 19 to notify the Buyer or the Guarantor (as
appropriate) of process shall not invalidate the proceedings concerned.

 

48



--------------------------------------------------------------------------------

20. CERTAIN US TAX MATTERS AND TAX COVENANT

 

20.1

 

  (a) The Buyer and the Seller shall make available to each other in a prompt
manner any information with respect to the UKTV Business and the Target Group
Companies as is reasonably requested by the other for purposes of preparing and
filing any US Tax Returns or for any other US Tax purpose, including in
conjunction with audits by any US Tax Authority.

 

  (b) Both the Buyer and the Seller shall use reasonable efforts to properly
retain and maintain accounting and Tax records and information, in a manner
consistent with the rules and regulations of the US Internal Revenue Service to
the extent those records and information relate to the UKTV Business or the
Target Group Companies immediately prior to Completion, for such periods as may
be required by law. Either Party will provide the other Party a reasonable
opportunity to make and retain copies of any such Tax records or information.

 

20.2 The provisions of Schedule 11 shall apply.

 

21. INTEREST ON LATE PAYMENT

 

21.1 Where a sum is required to be paid under this Agreement but is not paid
before or on the date the Parties agreed, the Party due to pay the sum shall pay
interest on that sum at the Interest Rate for the period beginning with the date
on which the payment was due and ending with the date the sum is paid (and the
period shall continue after as well as before judgment), except where the sum
itself already includes an element in respect of interest (for example interest
included in the amount of a Claim). Interest shall accrue on a daily basis and
be compounded quarterly.

 

21.2 This Clause 21 is without prejudice to any claim for interest under the
Late Payment of Commercial Debts (Interest) Act 1998.

 

22. SEVERANCE

 

22.1 If any provision of this Agreement (or part of a provision) is found by any
court or administrative body of competent jurisdiction to be invalid,
unenforceable or illegal, the other provisions shall remain in force.

 

22.2 If any invalid, unenforceable or illegal provision would be valid,
enforceable or legal if some part of it were deleted, the provision shall apply
with whatever modification is necessary to give effect to the commercial
intention of the Parties.

 

23. TERMINATION AND SURVIVAL

 

23.1 This Agreement may be terminated at any time prior to Completion:

 

  (a) by mutual written consent of the Parties; and

 

  (b) in accordance with Clauses 3.4(a), 3.4(b), 3.5, 3.6, 4.6 and 4.7.

 

49



--------------------------------------------------------------------------------

23.2 In the event of termination of this Agreement Clauses 1, 3.1, 13, 15, 16,
17, 18, 19, 22, 23, 24, 25, 26, 27, and 28 shall remain in full force and effect
and such termination shall not affect and be without prejudice to any rights or
liabilities that have accrued under this Agreement prior to such termination or
under any provision which is expressly stated not to be affected by such
termination (whether in respect of breach hereof or otherwise).

 

23.3 This Agreement (other than obligations that have already been fully
performed) remains in full force after Completion.

 

24. THIRD PARTY RIGHTS

 

24.1 Except that this Agreement is for the benefit of and may be enforced by
each of the members of the Virgin Media Group, and their successors, transferees
and assigns:

 

  (a) this Agreement and the documents referred to in it are made for the
benefit of the parties to them and their successors, transferees and permitted
assigns, and are not intended to benefit, or be enforceable by, anyone else; and

 

  (b) a person who is not a Party shall not have any rights under or in
connection with this Agreement by virtue of the Contracts (Rights of Third
Parties) Act 1999.

 

24.2 The rights of the Parties to terminate, rescind or agree any variation,
waiver or settlement under this Agreement are not subject to the consent of any
person that is not a Party to this Agreement.

 

25. SUCCESSORS

The rights and obligations of the Parties shall continue for the benefit of and
shall be binding on their respective successors and assigns.

 

26. COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which is
an original and which together have the same effect as if each Party had signed
the same document.

 

27. LANGUAGE

If this Agreement is translated into any language other than English, the
English language text shall prevail.

 

28. GOVERNING LAW AND JURISDICTION

 

28.1 This Agreement and any non-contractual obligations arising from or in
connection with it and any disputes or claims arising out of or in connection
with its subject matter shall be governed by and construed in accordance with
the law of England.

 

28.2 The Parties irrevocably agree that the courts of England have exclusive
jurisdiction to settle any dispute or claim that arises out of or in connection
with this Agreement and hereby submit all such disputes to the jurisdiction of
the English Courts.

 

50



--------------------------------------------------------------------------------

28.3 Each Party irrevocably waives any right that it may have to object to an
action being brought in the English Courts, to claim that the action has been
brought in an inconvenient forum, or to claim that those Courts do not have
jurisdiction.

 

28.4 Each Party agrees that without preventing any other mode of service, any
document in an action (including, but not limited to, a claim form or any other
document to be served under the Civil Procedure Rules) may be served on any
Party by being delivered to or left for that Party at its address for service of
notices under Clause 19 and each Party undertakes to maintain such an address at
all times in the United Kingdom and to notify the other Parties in advance of
any change from time to time of the details of such address in accordance with
the manner prescribed for service of notices under Clause 19.

This Agreement has been executed and delivered as a deed on the date stated at
the beginning of it.

 

51



--------------------------------------------------------------------------------

EXECUTED and DELIVERED as a DEED    )

by FLEXTECH BROADBAND LIMITED

   )

acting by its duly authorised attorney

   )

in the presence of:

   )   

/s/ Caroline Withers

SIGNATURE OF WITNESS:

  

/s/ Laura Brunnen

NAME OF WITNESS:

  

Laura Brunnen

ADDRESS OF WITNESS:

  

99 City Road

   London EC1Y 1A   

 

  

 

EXECUTED and DELIVERED as a DEED

   )

by SOUTHBANK MEDIA LTD

   )

acting by                                          , a director

   )

in the presence of:

   )   

/s/ Joe NeCastro

SIGNATURE OF WITNESS:

  

/s/ Nicky Randle

NAME OF WITNESS:

  

Nicky Randle

ADDRESS OF WITNESS:

  

DLA Piper UK LLP

  

3 Noble Street

  

London EC2V 7EE

EXECUTED and DELIVERED as a DEED

   )

by SCRIPPS NETWORKS INTERACTIVE, INC.

   )

acting by

   )

in accordance with the laws of the territory in which

   )

SCRIPPS NETWORKS INTERACTIVE, INC. is

  

incorporated

     

/s/ Joe NeCastro

EXECUTED and DELIVERED as a DEED

   )

by VIRGIN MEDIA INVESTMENTS HOLDINGS LIMITED

   )

acting by its duly authorised attorney

   )

in the presence of:

   )   

/s/ Caroline Withers

SIGNATURE OF WITNESS:

  

/s/ Laura Brunnen

NAME OF WITNESS:

  

Laura Brunnen

ADDRESS OF WITNESS:

  

99 City Road

  

London EC1Y 1AX

 

52



--------------------------------------------------------------------------------

  

 

The following Schedules to the foregoing Sale and Purchase Agreement are omitted
in accordance with Item 601(b)(2) of Regulation S-K. The Registrant will furnish
a copy of any omitted schedule to the Securities and Exchange Commission
supplementally upon request.

 

Schedule 1    Completion Schedule 2    Warranties Schedule 3    Liability
Schedule 4    Target Group Companies Schedule 5    The Completion Accounts
Schedule 6    Virgin Media Transaction Employees Schedule 7    Shareholder
Financing Schedule 8    Apportionment of Final Share Purchase Price Schedule 9
   Commercial Agreements Schedule 10    Material Business Contracts Schedule 11
   Taxation

 

53